Exhibit 10.1

 

 

PURCHASE AGREEMENT

 

BETWEEN

 

BEHRINGER HARVARD MOCKINGBIRD COMMONS, LLC,
a Delaware limited liability company

 

AS SELLER

 

AND

 

JEL INVESTMENTS, LTD.,
a Canadian corporation

 

AS PURCHASER

 

Covering certain condominium units of
M CENTRAL RESIDENCES, A CONDOMINIUM

 

In

 

Dallas County, Texas

 

 

--------------------------------------------------------------------------------


 

PURCHASE AGREEMENT

 

THIS AGREEMENT is entered into as of the Effective Date (as hereinafter defined)
between BEHRINGER HARVARD MOCKINGBIRD COMMONS, LLC, a Delaware limited liability
company (“Seller”), and JEL INVESTMENTS, LTD., a Canadian corporation
(“Purchaser”).

 


ARTICLE I


 


PURCHASE AND SALE


 


1.1           AGREEMENT OF PURCHASE AND SALE. IN CONSIDERATION OF THEIR
COVENANTS SET FORTH IN THIS AGREEMENT, SELLER AGREES TO SELL TO PURCHASER, AND
PURCHASER AGREES TO PURCHASE FROM SELLER, FOR THE PURCHASE PRICE (AS HEREINAFTER
DEFINED) AND ON THE TERMS AND CONDITIONS SET FORTH HEREIN, THE FOLLOWING
PROPERTY (COLLECTIVELY, THE “PROPERTY”): (A) THE FIFTY TWO (52) CONDOMINIUM
UNITS OF M CENTRAL RESIDENCES, A CONDOMINIUM, LISTED ON EXHIBIT A-1 ATTACHED
HERETO AND MADE A PART HEREOF (THE “UNITS”); TOGETHER WITH SUCH UNDIVIDED
INTERESTS IN AND TO THE COMMON ELEMENTS (AS IDENTIFIED IN THE DECLARATION, AS
HEREINAFTER DEFINED) AS ARE APPURTENANT TO THE UNITS, IN THE PERCENTAGE
DESIGNATED FOR EACH UNIT ON EXHIBIT “C” ATTACHED TO THE DECLARATION; AND (B) THE
EXCLUSIVE RIGHT TO USE THE PARKING SPACES IDENTIFIED ON EXHIBIT A-2 ATTACHED
HERETO AND THE STORAGE SPACES IDENTIFIED ON EXHIBIT A-3 ATTACHED HERETO AND MADE
A PART HEREOF AS LIMITED COMMON ELEMENTS APPURTENANT TO THE UNITS.


 


1.2           CONDOMINIUM DOCUMENTS. THE PARTIES ACKNOWLEDGE THAT THE PROPERTY
IS SUBJECT TO A CONDOMINIUM REGIME CREATED PURSUANT TO THE UNIFORM CONDOMINIUM
ACT, TEXAS PROPERTY CODE, CHAPTER 82, SECTION 82.001 ET SEQ., AS AMENDED FROM
TIME TO TIME (THE “ACT”). FOR PURPOSES HEREOF, THE TERM “CONDOMINIUM DOCUMENTS”
SHALL REFER TO ALL THE FOLLOWING: (A) THE MASTER CONDOMINIUM DECLARATION FOR M
CENTRAL MASTER CONDOMINIUMS THAT IS RECORDED IN VOLUME 2005182, PAGE 00111 OF
THE REAL PROPERTY RECORDS OF DALLAS COUNTY, TEXAS AND ALL PRESENT AND FUTURE
AMENDMENTS THERETO (THE “MASTER DECLARATION”); (B) THE ARTICLES, BYLAWS AND
RULES AND REGULATIONS OF THE M CENTRAL MASTER CONDOMINIUM ASSOCIATION, INC., A
TEXAS NON-PROFIT CORPORATION, AS DESCRIBED IN THE MASTER DECLARATION (THE
“MASTER ASSOCIATION); (C) THE CONDOMINIUM DECLARATION FOR THE M CENTRAL
RESIDENCES, A CONDOMINIUM, THAT IS RECORDED IN VOLUME 2005182, PAGE 00204 OF THE
REAL PROPERTY RECORDS OF DALLAS COUNTY, TEXAS, AND ALL PRESENT AND FUTURE
AMENDMENTS THERETO (THE “DECLARATION”); (D) THE ARTICLES, BYLAWS AND RULES AND
REGULATIONS OF THE M CENTRAL RESIDENCES CONDOMINIUM ASSOCIATION, INC., A TEXAS
NON-PROFIT CORPORATION, AS DESCRIBED IN THE DECLARATION (THE “RESIDENTIAL
ASSOCIATION”); AND (E) ALL ATTACHMENTS, EXHIBITS, SCHEDULES AND AMENDMENTS TO
THE FOREGOING.


 


1.3           HOTEL AND UNDEVELOPED LAND. THE PARTIES ACKNOWLEDGE THAT (A) THERE
IS A HOTEL CURRENTLY BEING OPERATED BY KIMPTON HOTEL & RESTAURANT GROUP, LLC OR
AN AFFILIATE (“KIMPTON”) IN THE HOTEL UNIT (AS DEFINED IN THE MASTER
DECLARATION), AND (B) THERE IS UNDEVELOPED LAND COMPRISING THE FUTURE
DEVELOPMENT AREA UNIT THAT SELLER OR ITS ASSIGNS MAY DEVELOP IN THE FUTURE.
PURCHASER HAS BEEN ADVISED THAT NONE OF THE PROPERTY HAS BEEN OWNED, DEVELOPED,
MARKETED OR SOLD BY KIMPTON. SELLER IS AUTHORIZED TO USE THE HOTEL PALOMAR
TRADEMARK AND RELATED TRADEMARKS PURSUANT TO A LICENSE AGREEMENT FROM KIMPTON TO
SELLER.


 


1.4           LOAN DOCUMENTS. THE PARTIES FURTHER ACKNOWLEDGE THAT THE PROPERTY
IS CURRENTLY ENCUMBERED BY LIENS AND SECURITY INTERESTS SECURING A LOAN (THE
“LOAN”) DESCRIBED IN THAT CERTAIN CONSTRUCTION LOAN AGREEMENT DATED AS OF
SEPTEMBER 30, 2005 (THE “LOAN AGREEMENT”), BETWEEN CREDIT UNION LIQUIDITY
SERVICES, LLC, A TEXAS LIMITED LIABILITY COMPANY, FORMERLY KNOWN AS TEXANS
COMMERCIAL CAPITAL, LLC (“LENDER”), AND EVIDENCED BY THAT CERTAIN PROMISSORY
NOTE DATED AS OF SEPTEMBER 30, 2005 (THE “NOTE”) IN THE ORIGINAL PRINCIPAL
AMOUNT OF $34,047,458.00, EXECUTED BY SELLER AND PAYABLE TO THE ORDER OF LENDER.
THE INDEBTEDNESS EVIDENCED BY THE NOTE IS SECURED BY, AMONG OTHER

 

1

--------------------------------------------------------------------------------



 


THINGS (A) THAT CERTAIN AMENDED AND RESTATED DEED OF TRUST, SECURITY AGREEMENT,
FINANCING STATEMENT, AND ASSIGNMENT OF RENTAL, DATED SEPTEMBER 30, 2005 (THE
“DEED OF TRUST”), EXECUTED BY BORROWER TO JOEL B. FOX AND/OR JOHN C. O’SHEA, AS
TRUSTEE FOR THE BENEFIT OF LENDER, COVERING THE PROPERTY DESCRIBED THEREIN AND
RECORDED OCTOBER 4, 2005 AS INSTRUMENT NO. 200503532798, OFFICIAL RECORDS OF
DALLAS COUNTY, TEXAS, AND (B) THAT CERTAIN ABSOLUTE ASSIGNMENT OF LEASES AND
RENTS FROM BORROWER TO LENDER, DATED SEPTEMBER 30, 2005 (THE “ASSIGNMENT”),
COVERING THE PROPERTY DESCRIBED THEREIN AND RECORDED AS INSTRUMENT
NO. 200503532799, OFFICIAL RECORDS OF DALLAS COUNTY, TEXAS. FOR PURPOSES HEREOF,
THE LOAN AGREEMENT, THE NOTE, THE DEED OF TRUST, AND THE ASSIGNMENT, AS SAME MAY
HAVE BEEN AMENDED, AND ALL OTHER DOCUMENTS EVIDENCING OR SECURING THE LOAN, AS
SAME MAY HAVE BEEN AMENDED, ARE REFERRED TO AS THE “LOAN DOCUMENTS”


 


1.5          PERMITTED EXCEPTIONS. THE PROPERTY SHALL BE CONVEYED SUBJECT TO THE
CONDOMINIUM DOCUMENTS, THE LOAN DOCUMENTS, AND SUBJECT TO THE MATTERS THAT ARE,
OR ARE DEEMED TO BE, PERMITTED EXCEPTIONS PURSUANT TO ARTICLE II HEREOF (HEREIN
REFERRED TO COLLECTIVELY AS THE “PERMITTED EXCEPTIONS”).


 


1.6          PURCHASE PRICE. THE PURCHASE PRICE FOR THE PROPERTY SHALL BE TWENTY
FIVE MILLION FOUR HUNDRED THOUSAND AND NO/100 DOLLARS ($25,400,000.00)
(“PURCHASE PRICE”).


 


1.7          PAYMENT OF PURCHASE PRICE. SELLER AND PURCHASER AGREE THAT THE
PURCHASE PRICE SHALL BE PAID AS FOLLOWS:


 


(A)           A PORTION OF THE PURCHASE PRICE EQUAL TO FIVE MILLION EIGHTY
THOUSAND DOLLARS ($5,080,000) (THE “CASH PAYMENT”) SHALL BE PAID BY PURCHASER IN
IMMEDIATELY AVAILABLE FUNDS AT CLOSING, IT BEING AGREED THAT THE CASH PAYMENT
SHALL BE DELIVERED TO LENDER AND APPLIED TOWARDS PAYMENT OF THE LOAN;


 


(B)           THE BALANCE OF THE PURCHASE PRICE SHALL BE PAID PURSUANT TO A
FINANCING ARRANGEMENT (“PURCHASE-MONEY FINANCING”) AGREED UPON BY SELLER AND
PURCHASER AND APPROVED BY LENDER DURING THE INSPECTION PERIOD (AS HEREINAFTER
DEFINED), IT BEING AGREED THAT THE LIENS AND SECURITY INTERESTS CREATED BY AND
SET FORTH IN THE LOAN DOCUMENTS SHALL CONTINUE TO ENCUMBER THE PROPERTY AFTER
CLOSING. THE PURCHASE MONEY FINANCING DOCUMENTS SHALL INCLUDE THE FOLLOWING
BUSINESS TERMS: (I) THE MATURITY DATE OF THE PURCHASE MONEY FINANCING WILL BE
EIGHTEEN (18) MONTHS AFTER THE CLOSING (AS HEREINAFTER DEFINED); (II) THE
PRINCIPAL AMOUNT OF THE PURCHASE MONEY FINANCING SHALL ACCRUE INTEREST AT THE
RATE OF SEVEN PERCENT (7%) PER ANNUM, WITH PURCHASER TO PAY INSTALLMENTS OF
INTEREST ONLY UNTIL MATURITY. IN ADDITION, THE PURCHASE MONEY FINANCING
DOCUMENTS WILL INCLUDE A SUBORDINATE DEED OF TRUST ON THE PROPERTY AND OTHER
LOAN DOCUMENTS CONTAINING CUSTOMARY PROVISIONS, INCLUDING SPECIFICALLY, WITHOUT
LIMITATION, PROVISIONS TO THE EFFECT THAT ANY LEASES OF THE PROPERTY ARE SUBJECT
TO THE APPROVAL OF SELLER AND THAT THE PROPERTY WILL BE OPERATED IN A FIRST
CLASS MANNER. WITHOUT LIMITING THE MANNER IN WHICH THE PURCHASE MONEY FINANCING
ARRANGEMENT MAY BE STRUCTURED, SELLER AND PURCHASER AGREE THAT THE FOLLOWING
FINANCING OPTIONS WILL BE CONSIDERED: (A) STRUCTURING THE PURCHASE MONEY
FINANCING AS “WRAP” FINANCING THAT INCLUDES THE PRINCIPAL AMOUNT OF THE LOAN AND
IS SECURED BY A SUBORDINATE LIEN IN FAVOR OF SELLER, OR (B) STRUCTURING THE
PURCHASER MONEY FINANCING AS AN ASSUMPTION OF THE LOAN BY PURCHASER WITH A
SUBORDINATE LIEN IN FAVOR OF SELLER. THE PURCHASE MONEY FINANCING WILL BE
SUBJECT TO OBTAINING ANY REQUIRED APPROVALS FROM LENDER AND FROM BANK OF
AMERICA, N.A. (“HOTEL LENDER”), WHICH HOLDS A LIEN ON, AMONG OTHER PROPERTY, THE
HOTEL UNIT, AS WELL AS EXECUTION OF SATISFACTORY INTERCREDITOR AGREEMENTS.


 


1.8          EARNEST MONEY. WITHIN FIVE (5) DAYS AFTER THE EFFECTIVE DATE,
PURCHASER SHALL DEPOSIT WITH FEDERAL TITLE, INC. (THE “TITLE COMPANY”), HAVING
ITS OFFICE AT 1700 ALMA DRIVE, SUITE 405, PLANO, TEXAS 75075, ATTENTION: KEVIN
KERR, THE SUM OF ONE HUNDRED THOUSAND DOLLARS ($100,000) (THE “FIRST DEPOSIT”)
IN GOOD FUNDS, EITHER BY CERTIFIED BANK OR CASHIER’S CHECK OR BY FEDERAL WIRE
TRANSFER. IF PURCHASER DOES NOT EXERCISE THE RIGHT TO TERMINATE THIS AGREEMENT
IN ACCORDANCE WITH SECTION 2.4 OR

 

2

--------------------------------------------------------------------------------



 


SECTION 3.3 HEREOF, PURCHASER SHALL, ON OR BEFORE THE LAST DATE OF THE
INSPECTION PERIOD (AS SUCH TERM IS DEFINED IN SECTION 3.1 HEREOF), DEPOSIT WITH
THE TITLE COMPANY THE ADDITIONAL SUM OF ONE HUNDRED THOUSAND DOLLARS ($100,000)
(THE “SECOND DEPOSIT”) IN GOOD FUNDS, EITHER BY CERTIFIED BANK OR CASHIER’S
CHECK OR BY FEDERAL WIRE TRANSFER AS AN ADDITIONAL DEPOSIT UNDER THIS AGREEMENT.
THE TITLE COMPANY SHALL HOLD THE FIRST DEPOSIT AND THE SECOND DEPOSIT IN AN
INTEREST-BEARING ACCOUNT IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS
AGREEMENT. THE FIRST DEPOSIT AND THE SECOND DEPOSIT, TOGETHER WITH ALL INTEREST
EARNED ON SUCH SUMS, ARE HEREIN REFERRED TO COLLECTIVELY AS THE “EARNEST MONEY.”
ALL INTEREST ACCRUING ON SUCH SUMS SHALL BECOME A PART OF THE EARNEST MONEY AND
SHALL BE DISTRIBUTED AS EARNEST MONEY IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT. IF PURCHASER FAILS TO DELIVER THE SECOND DEPOSIT TO THE TITLE COMPANY
WITHIN THE TIME PERIOD SPECIFIED ABOVE, THIS AGREEMENT SHALL TERMINATE
AUTOMATICALLY ON THE LAST DAY OF THE INSPECTION PERIOD, TITLE COMPANY SHALL
DELIVER THE EARNEST MONEY TO SELLER PROMPTLY THEREAFTER AND NEITHER PARTY SHALL
HAVE ANY FURTHER RIGHTS, OBLIGATIONS OR LIABILITIES HEREUNDER EXCEPT TO THE
EXTENT THAT ANY RIGHT, OBLIGATION OR LIABILITY SET FORTH HEREIN EXPRESSLY
SURVIVES TERMINATION OF THIS AGREEMENT. TIME IS OF THE ESSENCE FOR THE DELIVERY
OF EARNEST MONEY UNDER THIS AGREEMENT. AFTER THE EXPIRATION OF THE INSPECTION
PERIOD, THE EARNEST MONEY SHALL BECOME NON-REFUNDABLE TO PURCHASER UNLESS
OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT.


 


1.9           INDEPENDENT CONTRACT CONSIDERATION. UPON THE EFFECTIVE DATE,
PURCHASER SHALL DELIVER TO SELLER A CHECK IN THE AMOUNT OF FIFTY DOLLARS ($50)
(THE “INDEPENDENT CONTRACT CONSIDERATION”), WHICH AMOUNT SELLER AND PURCHASER
HEREBY ACKNOWLEDGE AND AGREE HAS BEEN BARGAINED FOR AND AGREED TO AS
CONSIDERATION FOR SELLER’S EXECUTION AND DELIVERY OF THIS AGREEMENT. THE
INDEPENDENT CONTRACT CONSIDERATION IS IN ADDITION TO AND INDEPENDENT OF ANY
OTHER CONSIDERATION OR PAYMENT PROVIDED FOR IN THIS AGREEMENT, AND IS
NONREFUNDABLE IN ALL EVENTS.


 


ARTICLE II


 


TITLE REVIEW


 


2.1           TITLE COMMITMENT. AS SOON AFTER THE EFFECTIVE DATE AS REASONABLY
PRACTICABLE THROUGH THE USE OF GOOD FAITH EFFORTS BY SELLER, SELLER SHALL CAUSE
THE TITLE COMPANY TO DELIVER TO PURCHASER, AT SELLER’S EXPENSE, (A) A TITLE
COMMITMENT (“COMMITMENT”) FOR AN OWNER’S POLICY OF TITLE INSURANCE, ON THE
STANDARD FORM PROMULGATED BY THE TEXAS STATE BOARD OF INSURANCE, ISSUED BY THE
TITLE COMPANY IN THE AMOUNT OF THE PURCHASE PRICE, AND (B) COPIES OF ALL
INSTRUMENTS REFERENCED IN SCHEDULE B AND SCHEDULE C OF THE COMMITMENT (THE
“TITLE EXCEPTIONS”).


 


2.2           REVIEW OF COMMITMENT. PURCHASER SHALL HAVE TEN (10) DAYS (THE
“TITLE REVIEW PERIOD”) AFTER THE RECEIPT OF THE COMMITMENT AND THE TITLE
EXCEPTIONS TO NOTIFY SELLER IN WRITING OF SUCH OBJECTIONS AS PURCHASER MAY HAVE
TO ANYTHING CONTAINED IN THE COMMITMENT; PROVIDED, HOWEVER, THAT PURCHASER SHALL
NOT HAVE THE RIGHT TO OBJECT TO ANY PERMITTED EXCEPTIONS DESCRIBED IN
SECTION 2.4 BELOW. IF PURCHASER FAILS TO OBJECT IN WRITING TO ANY ITEM CONTAINED
IN THE COMMITMENT DURING THE TITLE REVIEW PERIOD, PURCHASER SHALL BE DEEMED TO
HAVE WAIVED ITS RIGHT TO OBJECT TO SUCH ITEM, AND SUCH ITEM SHALL THEREAFTER BE
DEEMED A PERMITTED EXCEPTION. IN THE EVENT THAT PURCHASER OBJECTS TO ANY ITEM
CONTAINED IN THE COMMITMENT WITHIN THE TITLE REVIEW PERIOD (SUCH ITEMS BEING
HEREIN REFERRED TO AS “TITLE DEFECTS”), SELLER SHALL NOTIFY PURCHASER IN WRITING
WITHIN FIVE (5) DAYS FOLLOWING THE DATE OF PURCHASER’S NOTICE OF SUCH TITLE
DEFECTS (THE “CURE PERIOD”) THAT EITHER (A) THE TITLE DEFECTS HAVE BEEN, OR WILL
BE AT OR PRIOR TO CLOSING, REMOVED FROM THE COMMITMENT, OR (B) SELLER HAS FAILED
TO ARRANGE TO HAVE THE TITLE DEFECTS REMOVED.


 


2.3           FAILURE TO CURE TITLE DEFECTS. IF UPON THE EXPIRATION OF THE CURE
PERIOD SELLER HAS NOT NOTIFIED PURCHASER THAT SELLER HAS ARRANGED TO HAVE THE
TITLE DEFECTS REMOVED, THEN PURCHASER MAY ELECT (WHICH ELECTION MUST BE MADE IN
WRITING WITHIN FIVE (5) DAYS FOLLOWING EXPIRATION OF THE CURE PERIOD) EITHER:
(A) TO TERMINATE THIS AGREEMENT, IN WHICH EVENT THE EARNEST MONEY SHALL BE
RETURNED TO PURCHASER

 

3

--------------------------------------------------------------------------------



 


AS PURCHASER’S SOLE REMEDY HEREUNDER; OR (B) TO TAKE TITLE AS IT THEN IS. IF
PURCHASER DOES NOT, WITHIN FIVE (5) DAYS AFTER THE EXPIRATION OF THE CURE
PERIOD, SEND WRITTEN NOTICE TO SELLER OF ITS ELECTION TO TERMINATE THIS
AGREEMENT PURSUANT TO CLAUSE (A) OF THE PRECEDING SENTENCE, THEN: (X) PURCHASER
SHALL BE DEEMED TO HAVE ELECTED TO TAKE TITLE AS IT THEN IS WITHOUT ANY
REDUCTION IN THE PURCHASE PRICE; (Y) ALL TITLE DEFECTS NOT REMOVED FROM THE
COMMITMENT WILL THENCEFORTH BE DEEMED PERMITTED EXCEPTIONS; AND (Z) THIS
AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT. ANYTHING TO THE CONTRARY IN
THIS AGREEMENT NOTWITHSTANDING, SELLER SHALL HAVE NO AFFIRMATIVE OBLIGATION
HEREUNDER TO EXPEND ANY FUNDS OR INCUR ANY LIABILITIES IN ORDER TO CAUSE ANY
MATTERS SHOWN IN THE COMMITMENT TO BE REMOVED, CURED OR INSURED OVER, EXCEPT
THAT SELLER SHALL PAY OR DISCHARGE ANY LIEN OR ENCUMBRANCE ARISING AFTER THE
DATE HEREOF AND VOLUNTARILY CREATED OR ASSUMED BY SELLER AND NOT CREATED BY OR
RESULTING FROM THE ACTS OF PURCHASER OR OTHER PARTIES NOT RELATED TO SELLER. IF
THE COMMITMENT (OR ANY SUBSEQUENT REVISION THEREOF) DISCLOSES EXCEPTIONS OTHER
THAN THE PERMITTED EXCEPTIONS, AND OTHER THAN THOSE WHICH SELLER HAS AGREED TO
INSURE AGAINST, PAY OR DISCHARGE, THEN UNLESS PURCHASER AGREES TO ACCEPT TITLE
AS IT THEN IS WITHOUT REDUCTION OF THE PURCHASE PRICE, SELLER MAY, AT ITS
OPTION, TERMINATE THIS AGREEMENT, IN WHICH EVENT THE EARNEST MONEY SHALL BE
RETURNED TO PURCHASER AS PURCHASER’S SOLE REMEDY UNDER THIS AGREEMENT.


 


2.4           OTHER PERMITTED EXCEPTIONS. IN ADDITION TO THE MATTERS SHOWN IN
THE COMMITMENT WHICH BECOME PERMITTED EXCEPTIONS PURSUANT TO THE SECTION 2.2 OR
2.3 ABOVE, THE FOLLOWING SHALL ALSO BE DEEMED TO BE PERMITTED EXCEPTIONS:
(A) THE CONDOMINIUM DOCUMENTS; (B) THE LIENS AND SECURITY INTERESTS CREATED BY
THE DEED OF TRUST, THE ASSIGNMENT AND ANY OTHER LOAN DOCUMENTS; (C) THE LIENS
AND SECURITY INTERESTS CREATED BY THE DOCUMENTS EVIDENCING AND SECURING THE
PURCHASE MONEY FINANCING; (D) TAXES AND ASSESSMENTS FOR THE YEAR IN WHICH
CLOSING OCCURS; (D) LIENS AND ENCUMBRANCES ARISING AFTER THE DATE HEREOF TO
WHICH PURCHASER CONSENTS IN WRITING; AND (E) ANY LIENS OR ENCUMBRANCES OF A
DEFINITE OR ASCERTAINABLE AMOUNT, PROVIDED THAT SELLER CAUSES SUCH LIENS OR
ENCUMBRANCES TO BE INSURED AROUND SUCH THAT SAME DO NOT APPEAR AS AN EXCEPTION
IN THE OWNER’S TITLE INSURANCE POLICY ISSUED TO PURCHASER PURSUANT TO THE
COMMITMENT.


 


2.5           OWNER TITLE POLICY. SUBJECT TO THE PROVISIONS OF SECTION 2.3,
PROMPTLY AFTER THE CLOSING DATE SELLER SHALL CAUSE THE TITLE COMPANY TO ISSUE AN
OWNER’S TITLE INSURANCE POLICY AT SELLER’S COST INSURING FEE SIMPLE TITLE IN
PURCHASER AS OF THE CLOSING DATE, IN ACCORDANCE WITH THE COMMITMENT, SUBJECT
ONLY TO THE PERMITTED EXCEPTIONS; PROVIDED, HOWEVER, THAT SELLER SHALL HAVE NO
OBLIGATION TO PAY ANYTHING OTHER THAN THE BASIC PREMIUM FOR SUCH TITLE INSURANCE
POLICY. IF PURCHASER DESIRES TO OBTAIN A MODIFICATION OF THE “SURVEY EXCEPTION”
OR OTHER MODIFICATION OR ENDORSEMENT, SAME SHALL BE AT THE SOLE EXPENSE OF
PURCHASER.


 


2.6           EXPIRATION OF INSPECTION PERIOD. IT IS THE INTENT OF THE PARTIES
THAT THE RIGHT GRANTED TO PURCHASER IN SECTION 2.3(A) TO TERMINATE THIS
AGREEMENT SHALL EXPIRE UPON THE EXPIRATION OF THE INSPECTION PERIOD,
NOTWITHSTANDING THAT THE TITLE REVIEW PERIOD, THE CURE PERIOD OR ANY ELECTION
PERIOD MAY EXTEND BEYOND THE EXPIRATION OF THE INSPECTION PERIOD. ACCORDINGLY,
NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, IF PURCHASER HAS NOT
TERMINATED THIS AGREEMENT PURSUANT TO SECTION 2.3(A) PRIOR TO THE EXPIRATION OF
THE INSPECTION PERIOD, THEN PURCHASER SHALL NO LONGER HAVE ANY RIGHT TO
TERMINATE THIS AGREEMENT UNDER SECTION 2.3(A), AND IN SUCH EVENT PURCHASER SHALL
BE BOUND TO ACCEPT TITLE TO THE PROPERTY UNDER THE CONDITIONS SPECIFIED IN
SECTIONS 2.3(X), 2.3(Y) AND 2.3(Z) ABOVE.


 


2.7           NEW TITLE DEFECTS. IN THE EVENT THAT, AFTER THE EXPIRATION OF THE
INSPECTION PERIOD AND PRIOR TO CLOSING, A REVISION OF THE COMMITMENT REVEALS AN
ADVERSE MATTER OBJECTIONABLE TO PURCHASER THAT WAS NOT DISCLOSED TO PURCHASER
PRIOR TO THE EXPIRATION OF THE INSPECTION PERIOD AND IS NOT A PERMITTED
EXCEPTION (A “NEW TITLE DEFECT”), PURCHASER SHALL HAVE FIVE (5) DAYS AFTER SUCH
MATTER IS DISCLOSED TO PURCHASER TO SEND WRITTEN NOTICE TO SELLER OF SUCH NEW
TITLE DEFECT (IT BEING AGREED THAT IF PURCHASER FAILS TO OBJECT TO THE NEW TITLE
DEFECT WITHIN SUCH FIVE (5) DAY PERIOD, THEN SUCH NEW TITLE DEFECT SHALL
THEREAFTER BE DEEMED A PERMITTED EXCEPTION). SELLER SHALL NOTIFY PURCHASER IN
WRITING WITHIN FIVE (5) DAYS

 

4

--------------------------------------------------------------------------------



 


FOLLOWING THE DATE OF PURCHASER’S NOTICE OF SUCH NEW TITLE DEFECT (THE “NEW
TITLE DEFECT CURE PERIOD”) THAT EITHER (A) THE NEW TITLE DEFECT HAS BEEN, OR
WILL BE AT OR PRIOR TO CLOSING, REMOVED FROM THE COMMITMENT, OR (B) SELLER HAS
FAILED TO ARRANGE TO HAVE THE NEW TITLE DEFECT REMOVED. IF, UPON THE EXPIRATION
OF THE NEW TITLE DEFECT CURE PERIOD, SELLER HAS NOT NOTIFIED PURCHASER THAT
SELLER HAS ARRANGED TO HAVE THE NEW TITLE DEFECT REMOVED, THEN PURCHASER MAY
ELECT (WHICH ELECTION MUST BE MADE IN WRITING WITHIN FIVE (5) DAYS FOLLOWING
EXPIRATION OF THE NEW TITLE DEFECT CURE PERIOD) EITHER: (I) TO TERMINATE THIS
AGREEMENT AS PURCHASER’S SOLE REMEDY HEREUNDER (IN WHICH EVENT THE EARNEST MONEY
SHALL BE RETURNED TO PURCHASER); OR (II) TO TAKE TITLE AS IT THEN IS. IF
PURCHASER DOES NOT, WITHIN FIVE (5) DAYS AFTER THE EXPIRATION OF THE NEW TITLE
DEFECT CURE PERIOD, SEND WRITTEN NOTICE TO SELLER OF ITS ELECTION TO TERMINATE
THIS AGREEMENT PURSUANT TO CLAUSE (I) OF THE PRECEDING SENTENCE, THEN
(X) PURCHASER SHALL BE DEEMED TO HAVE ELECTED TO TAKE TITLE AS IT THEN IS
WITHOUT ANY REDUCTION IN THE PURCHASE PRICE; (Y) THE NEW TITLE DEFECT WILL
THENCEFORTH BE DEEMED A PERMITTED EXCEPTION; AND (Z) THIS AGREEMENT SHALL REMAIN
IN FULL FORCE AND EFFECT.


 


2.8           AMENDMENT TO DECLARATION. NOTWITHSTANDING ANYTHING CONTAINED
HEREIN TO THE CONTRARY, SELLER AND PURCHASER AGREE THAT PRIOR TO OR AT CLOSING
SELLER SHALL USE REASONABLE EFFORTS TO CAUSE TO BE EXECUTED AND RECORDED IN THE
REAL PROPERTY RECORDS OF DALLAS COUNTY, TEXAS, A THIRD AMENDMENT TO RESIDENTIAL
CONDOMINIUM DECLARATION FOR M CENTRAL RESIDENCES, A CONDOMINIUM (THE “THIRD
AMENDMENT TO DECLARATION”) IN SUBSTANTIALLY THE FORM OF EXHIBIT F ATTACHED
HERETO. IT IS ACKNOWLEDGED BY THE PARTIES THAT THE THIRD AMENDMENT TO
DECLARATION REQUIRES CERTAIN APPROVALS (INCLUDING SPECIFICALLY, WITHOUT
LIMITATION, APPROVAL BY THE LENDER) AND THAT THERE IS NO ASSURANCE THAT SUCH
APPROVALS WILL BE OBTAINED.


 


ARTICLE III


 


INSPECTION PERIOD


 


3.1           PROPERTY DOCUMENTS. AS SOON AFTER THE EFFECTIVE DATE AS REASONABLY
PRACTICABLE THROUGH THE USE OF GOOD FAITH EFFORTS BY SELLER, SELLER SHALL
DELIVER OR MAKE AVAILABLE TO PURCHASER AT THE PROPERTY OR AT SELLER’S OFFICE, TO
THE EXTENT IN SELLER’S POSSESSION, THE DOCUMENTS DESCRIBED ON EXHIBIT B ATTACHED
HERETO AND MADE A PART HEREOF FOR ALL PURPOSES (THE “PROPERTY DOCUMENTS”).
PURCHASER SHALL, IF REQUESTED BY SELLER, EXECUTE INSTRUMENTS ACKNOWLEDGING
RECEIPT OF THE PROPERTY DOCUMENTS OR ANY OTHER DOCUMENT DELIVERED OR MADE
AVAILABLE TO PURCHASER IN CONNECTION WITH THE TRANSACTION CONTEMPLATED HEREBY.
DURING THE INSPECTION PERIOD (AS HEREINAFTER DEFINED), PURCHASER MAY INSPECT THE
PROPERTY DOCUMENTS DURING NORMAL BUSINESS HOURS AND MAY PHOTOCOPY SAME AT
PURCHASER’S EXPENSE. NOTWITHSTANDING THE FOREGOING PROVISIONS, SELLER SHALL NOT
BE OBLIGATED TO DELIVER TO PURCHASER ANY REPORT DESCRIBED IN EXHIBIT B IF THE
TERMS OF SUCH REPORT RESTRICT SELLER FROM DOING SO. WITH RESPECT TO ANY
ENVIRONMENTAL REPORT OR OTHER REPORT DESCRIBED IN EXHIBIT B WHICH SELLER
DELIVERS TO PURCHASER, PURCHASER UNDERSTANDS AND AGREES THAT (A) SUCH REPORT
SHALL BE DELIVERED TO PURCHASER FOR GENERAL INFORMATION PURPOSES ONLY,
(B) PURCHASER SHALL NOT HAVE ANY RIGHT TO RELY ON ANY REPORT RECEIVED FROM
SELLER AND WILL NOT RELY THEREON, BUT RATHER WILL RELY ON INSPECTIONS AND
REPORTS PERFORMED BY OR ON BEHALF OF PURCHASER, AND (C) SELLER SHALL HAVE
ABSOLUTELY NO LIABILITY FOR ANY INACCURACY IN OR OMISSION FROM ANY REPORT WHICH
IT DELIVERS TO PURCHASER.


 


3.2           RIGHT OF INSPECTION. DURING THE PERIOD BEGINNING ON THE EFFECTIVE
DATE AND ENDING AT 5 P.M., DALLAS, TEXAS TIME, ON THE THIRTIETH (30TH) DAY
THEREAFTER (THE “INSPECTION PERIOD”), PURCHASER AND ITS REPRESENTATIVES
(INCLUDING PURCHASER’S ARCHITECTS, ENGINEERS AND CONSULTANTS) SHALL HAVE THE
RIGHT TO EXAMINE THE PROPERTY DOCUMENTS AND TO MAKE A PHYSICAL INSPECTION OF THE
PROPERTY (INCLUDING THE RIGHT TO CONDUCT SUCH SOIL, ENGINEERING, ENVIRONMENTAL,
HAZARDOUS OR TOXIC MATERIAL, NOISE POLLUTION, SEISMIC OR OTHER PHYSICAL TEST,
STUDY OR INVESTIGATION AS PURCHASER MAY DESIRE, PROVIDED, HOWEVER, THAT
PURCHASER MUST OBTAIN SELLER’S CONSENT TO ANY PHYSICALLY INVASIVE TESTING). IN
THIS REGARD, PURCHASER AND ITS AUTHORIZED AGENTS AND REPRESENTATIVES SHALL BE
ENTITLED TO ENTER UPON THE PROPERTY AT ALL REASONABLE TIMES

 

5

--------------------------------------------------------------------------------



 


DURING THE INSPECTION PERIOD, UPON REASONABLE PRIOR ORAL OR WRITTEN NOTICE TO
SELLER AND WHILE ACCOMPANIED BY A REPRESENTATIVE OF SELLER, SUBJECT TO THE
RIGHTS OF TENANTS OF THE PROPERTY. ALL ACTIVITIES BY PURCHASER OR ITS
REPRESENTATIVES DURING THE INSPECTION PERIOD SHALL BE COORDINATED THROUGH
SELLER’S DESIGNATED REPRESENTATIVE, SAM GILLESPIE. SELLER SHALL HAVE THE RIGHT
TO HAVE A REPRESENTATIVE PRESENT DURING ANY MEETINGS WITH TENANTS OF THE
PROPERTY OR WITH REPRESENTATIVES OF THE HOTEL THAT IS LOCATED IN THE HOTEL UNIT.
ALL INSPECTIONS SHALL OCCUR AT REASONABLE TIMES AGREED UPON BY SELLER AND
PURCHASER AND SHALL BE CONDUCTED SO AS NOT TO UNREASONABLY INTERFERE WITH USE OF
THE PROPERTY OR ANY BUSINESS CONDUCTED WITHIN THE HOTEL UNIT OR ELSEWHERE WITHIN
THE CONDOMINIUM REGIME OF WHICH THE PROPERTY IS A PART. IN NO EVENT SHALL
PURCHASER OR ITS REPRESENTATIVES PERFORM ANY OFF-SITE TESTING. PURCHASER WILL
USE ITS BEST EFFORTS TO MINIMIZE ANY DISRUPTION OR INTERFERENCE CAUSED BY ANY
SUCH TESTING AND WILL REPAIR ALL DAMAGE CAUSED BY SUCH TESTING. BEFORE AND
DURING PURCHASER’S INSPECTIONS, PURCHASER AND EACH PURCHASER REPRESENTATIVE
CONDUCTING ANY PURCHASER INSPECTION SHALL MAINTAIN WORKERS’ COMPENSATION
INSURANCE IN ACCORDANCE WITH APPLICABLE LAW, AND PURCHASER, OR THE APPLICABLE
PURCHASER REPRESENTATIVE CONDUCTING ANY PURCHASER INSPECTION, SHALL MAINTAIN
(A) COMMERCIAL GENERAL LIABILITY INSURANCE WITH LIMITS OF AT LEAST THREE MILLION
DOLLARS ($3,000,000) FOR BODILY OR PERSONAL INJURY OR DEATH, (B) PROPERTY DAMAGE
INSURANCE IN THE AMOUNT OF AT LEAST ONE MILLION DOLLARS ($1,000,000), AND
(C) CONTRACTUAL LIABILITY INSURANCE. PURCHASER SHALL DELIVER TO SELLER EVIDENCE
OF SUCH WORKERS’ COMPENSATION INSURANCE AND A CERTIFICATE EVIDENCING THE
COMMERCIAL GENERAL LIABILITY, PROPERTY DAMAGE AND CONTRACTUAL LIABILITY
INSURANCE BEFORE CONDUCTING ANY PURCHASER INSPECTION ON THE PROPERTY. EACH SUCH
INSURANCE POLICY SHALL BE WRITTEN BY A REPUTABLE INSURANCE COMPANY HAVING A
RATING OF AT LEAST “A+:VII” BY BEST’S RATING GUIDE (OR A COMPARABLE RATING BY A
SUCCESSOR RATING SERVICE), AND SHALL OTHERWISE BE SUBJECT TO SELLER’S PRIOR
APPROVAL. SUCH INSURANCE POLICIES SHALL NAME AS ADDITIONAL INSUREDS SELLER,
SELLER’S LENDER AND SUCH OTHER PARTIES HOLDING INSURABLE INTERESTS AS SELLER MAY
DESIGNATE. PURCHASER SHALL INDEMNIFY, DEFEND AND HOLD SELLER AND THE PROPERTY
HARMLESS OF AND FROM ANY AND ALL LOSSES, LIABILITIES, COSTS, EXPENSES
(INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND COSTS OF COURT),
DAMAGES, LIENS, CLAIMS (INCLUDING, WITHOUT LIMITATION, MECHANICS’ OR
MATERIALMEN’S LIENS OR CLAIMS OF LIENS), ACTIONS AND CAUSES OF ACTIONS ARISING
FROM OR RELATING TO PURCHASER’S (OR PURCHASER’S AGENTS, EMPLOYEES OR
REPRESENTATIVES) ENTERING UPON THE PROPERTY TO TEST, STUDY, INVESTIGATE OR
INSPECT THE SAME OR ANY PART THEREOF, WHETHER PURSUANT TO THIS SECTION 3.2 OR
OTHERWISE, EXCEPT TO THE EXTENT ARISING SOLELY FROM THE NEGLIGENCE OF SELLER.
THE FOREGOING INDEMNITY OF PURCHASER SHALL EXPRESSLY SURVIVE THE CLOSING OR THE
EARLIER TERMINATION OF THIS AGREEMENT.


 


3.3           RIGHT OF TERMINATION SELLER AGREES THAT IN THE EVENT PURCHASER
DETERMINES, IN ITS SOLE DISCRETION, THAT THE PROPERTY IS NOT SUITABLE FOR ITS
PURPOSES, THEN PURCHASER SHALL HAVE THE RIGHT (“PURCHASER’S TERMINATION RIGHT”)
TO TERMINATE THIS AGREEMENT. PURCHASER’S TERMINATION RIGHT SHALL BE EXERCISABLE
ONLY BY SENDING WRITTEN NOTICE OF TERMINATION (THE “NOTICE OF TERMINATION”) TO
SELLER PRIOR TO THE EXPIRATION OF THE INSPECTION PERIOD. IN THE EVENT THAT
PURCHASER TIMELY EXERCISES PURCHASER’S TERMINATION RIGHT, THIS AGREEMENT SHALL
TERMINATE AND THE EARNEST MONEY SHALL BE RETURNED TO PURCHASER. IF PURCHASER
FAILS TO SEND SELLER A NOTICE OF TERMINATION PRIOR TO THE EXPIRATION OF THE
INSPECTION PERIOD, PURCHASER SHALL BE DEEMED TO HAVE APPROVED THE PROPERTY
DOCUMENTS AND THE PROPERTY IN ALL RESPECTS AND PURCHASER’S TERMINATION RIGHT
SHALL AUTOMATICALLY AND IRREVOCABLY EXPIRE.


 


3.4           PAYMENT OF CERTAIN EXPENSES UPON TERMINATION. NOTWITHSTANDING
ANYTHING CONTAINED IN THIS AGREEMENT TO THE CONTRARY, IN THE EVENT THAT
PURCHASER EXERCISES PURCHASER’S TERMINATION RIGHT, PURCHASER SHALL BE
RESPONSIBLE FOR PAYMENT OF ANY ESCROW COSTS CHARGED BY THE TITLE COMPANY IN
CONNECTION WITH THIS AGREEMENT.

 

6

--------------------------------------------------------------------------------


 


ARTICLE IV

CLOSING


 


4.1                               TIME AND PLACE. THE CONSUMMATION OF THE
PURCHASE AND SALE OF THE PROPERTY (“CLOSING”) SHALL TAKE PLACE AT THE OFFICE OF
THE TITLE COMPANY ON A DATE (THE “CLOSING DATE”) MUTUALLY AGREED UPON BY THE
PARTIES, BUT NOT LATER THAN THE FIFTEENTH (15TH) DAY AFTER THE EXPIRATION OF THE
INSPECTION PERIOD. AT CLOSING, SELLER AND PURCHASER SHALL PERFORM THE
OBLIGATIONS SET FORTH IN, RESPECTIVELY, SECTION 4.2 AND SECTION 4.3 BELOW, THE
PERFORMANCE OF WHICH OBLIGATIONS SHALL BE CONCURRENT CONDITIONS.


 


4.2                               SELLER’S OBLIGATIONS AT CLOSING. AT CLOSING,
SELLER SHALL:


 


(A)                                  DELIVER TO PURCHASER A SPECIAL WARRANTY
DEED (THE “DEED”) IN THE FORM OF EXHIBIT C ATTACHED HERETO AND MADE A PART
HEREOF FOR ALL PURPOSES, EXECUTED AND ACKNOWLEDGED BY SELLER AND IN RECORDABLE
FORM, IT BEING AGREED THAT THE CONVEYANCE EFFECTED BY THE DEED SHALL BE SUBJECT
TO THE PERMITTED EXCEPTIONS;


 


(B)                                 DELIVER TO PURCHASER AN AFFIDAVIT SWORN BY
AN OFFICER OF SELLER IN THE FORM OF EXHIBIT D ATTACHED HERETO AND MADE A PART
HEREOF FOR ALL PURPOSES (THE “FIRPTA AFFIDAVIT”), OR IN SUCH OTHER FORM AS MAY
BE PRESCRIBED BY FEDERAL REGULATIONS;


 


(C)                                  TO THE EXTENT THAT ANY LEASES OF THE
PROPERTY EXIST AS OF THE CLOSING, DELIVER TO PURCHASER A LETTER NOTIFYING
TENANTS OF THE PROPERTY OF THE SALE OF THE PROPERTY AND THE TRANSFER OF SUCH
TENANTS’ SECURITY DEPOSITS TO PURCHASER (AS SET FORTH IN SECTION 4.4(C) BELOW);


 


(D)                                 TO THE EXTENT AGREED UPON DURING THE
INSPECTION PERIOD, EXECUTE AND DELIVER ANY DOCUMENTS REQUIRED TO BE EXECUTED BY
SELLER IN CONNECTION WITH THE PURCHASE MONEY FINANCING;


 


(E)                                  DELIVER TO THE TITLE COMPANY SUCH DOCUMENTS
AS THE TITLE COMPANY MAY REASONABLY REQUIRE AS TO THE AUTHORITY OF THE PERSON OR
PERSONS EXECUTING DOCUMENTS ON BEHALF OF SELLER; AND


 


(F)                                    DELIVER TO PURCHASER POSSESSION OF THE
PROPERTY, SUBJECT TO THE PERMITTED EXCEPTIONS.


 


4.3                               PURCHASER’S OBLIGATIONS AT CLOSING. AT
CLOSING, PURCHASER SHALL:


 


(A)                                  PAY TO SELLER THE CASH PAYMENT IN
IMMEDIATELY AVAILABLE FUNDS, IT BEING AGREED THAT THE EARNEST MONEY SHALL BE
DELIVERED TO SELLER AT CLOSING AND APPLIED TOWARDS PAYMENT OF THE CASH PAYMENT.


 


(B)                                 JOIN WITH SELLER IN EXECUTION OF ANY TENANT
NOTICE LETTERS DESCRIBED IN SECTION 4.2(C);


 


(C)                                  TO THE EXTENT AGREED UPON DURING THE
INSPECTION PERIOD, EXECUTE AND DELIVER ANY DOCUMENTS REQUIRED TO BE EXECUTED BY
PURCHASER IN CONNECTION WITH THE PURCHASE MONEY FINANCING;


 


(D)                                 DELIVER TO SELLER AN AGREEMENT REGARDING
DISCLAIMERS IN THE FORM OF EXHIBIT E ATTACHED HERETO AND MADE A PART HEREOF FOR
ALL PURPOSES EXECUTED BY PURCHASER AND COUNSEL FOR PURCHASER; AND

 

7

--------------------------------------------------------------------------------



 


(E)                                  DELIVER TO THE TITLE COMPANY SUCH DOCUMENTS
AS THE TITLE COMPANY MAY REASONABLY REQUIRE AS TO THE AUTHORITY OF THE PERSON OR
PERSONS EXECUTING DOCUMENTS ON BEHALF OF PURCHASER.


 


4.4                               PRORATIONS. THE FOLLOWING ADJUSTMENTS TO THE
PURCHASE PRICE PAID HEREUNDER SHALL BE MADE BETWEEN SELLER AND PURCHASER AND
SHALL BE PRORATED (AS APPLICABLE) ON A PER DIEM BASIS AS IF PURCHASER OWNED THE
PROPERTY FOR THE ENTIRE DAY ON THE CLOSING DATE:


 


(A)                                  ALL REAL ESTATE TAXES AND INSTALLMENTS OF
SPECIAL ASSESSMENTS DUE AND PAYABLE WITH RESPECT TO THE CALENDAR YEAR OF CLOSING
SHALL BE PRORATED BETWEEN SELLER AND PURCHASER AT CLOSING. ALL OTHER
INSTALLMENTS OF SPECIAL ASSESSMENTS NOT YET DUE AND PAYABLE SHALL BE PAID BY
PURCHASER. IF AT THE TIME OF CLOSING THE TAX RATE OR THE ASSESSED VALUATION FOR
THE CURRENT YEAR HAS NOT YET BEEN FIXED, TAXES SHALL BE PRORATED BASED UPON THE
TAX RATE AND THE ASSESSED VALUATION ESTABLISHED FOR THE PREVIOUS TAX YEAR;
PROVIDED, HOWEVER, THAT SELLER AND PURCHASER AGREE THAT TO THE EXTENT THE ACTUAL
TAXES FOR THE CURRENT YEAR DIFFER FROM THE AMOUNT SO APPORTIONED AT CLOSING, THE
PARTIES HERETO WILL MAKE ALL NECESSARY ADJUSTMENTS BY APPROPRIATE PAYMENTS
BETWEEN THEMSELVES FOLLOWING THE CLOSING, AND THIS PROVISION SHALL SURVIVE
CLOSING.


 


(B)                                 AT THE CLOSING, PURCHASER SHALL PAY TO THE
RESIDENTIAL ASSOCIATION THE MONTHLY ASSESSMENT ALLOCATED TO THE UNITS
ESTABLISHED PURSUANT TO THE DECLARATION, INCLUDING THE PROPORTIONATE SHARE OF
THE EXPENSES FOR WHICH THE RESIDENTIAL ASSOCIATION IS RESPONSIBLE, AS SET FORTH
IN THE DECLARATION (PRORATED FROM AND INCLUDING THE CLOSING DATE).


 


(C)                                  ANY RENTS AND OTHER INCOME FROM THE
PROPERTY SHALL BE PRORATED BETWEEN SELLER AND PURCHASER AT CLOSING BASED UPON
SUCH AMOUNTS ACTUALLY COLLECTED BY SELLER AS OF THE CLOSING DATE. RENT WHICH IS
UNPAID OR DELINQUENT AS OF THE CLOSING DATE SHALL NOT BE PRORATED, BUT SUCH
UNPAID OR DELINQUENT RENT COLLECTED AFTER THE CLOSING DATE SHALL BE DELIVERED AS
FOLLOWS: (I) IF SELLER COLLECTS ANY UNPAID OR DELINQUENT RENT AFTER THE CLOSING
DATE, SELLER SHALL DELIVER TO PURCHASER ANY SUCH RENT RELATING TO THE CLOSING
DATE AND ANY PERIOD THEREAFTER WITHIN FIFTEEN (15) DAYS AFTER THE RECEIPT
THEREOF, AND (II) IF PURCHASER COLLECTS ANY UNPAID OR DELINQUENT RENT AFTER THE
CLOSING DATE, PURCHASER SHALL DELIVER TO SELLER ANY SUCH RENT RELATING TO THE
PERIOD PRIOR TO THE CLOSING DATE WITHIN FIFTEEN (15) DAYS AFTER THE RECEIPT
THEREOF. SELLER AND PURCHASER AGREE THAT (A) ALL RENT RECEIVED BY SELLER AFTER
THE CLOSING DATE SHALL BE APPLIED FIRST TO DELINQUENT RENTALS, IF ANY, IN THE
ORDER OF THEIR MATURITY, AND THEN TO CURRENT RENTALS, AND (B) ALL RENT RECEIVED
BY PURCHASER AFTER THE CLOSING DATE SHALL BE APPLIED FIRST TO CURRENT RENTALS
AND THEN TO DELINQUENT RENTALS, IF ANY, IN INVERSE ORDER OF MATURITY. PURCHASER
WILL MAKE A GOOD FAITH EFFORT AFTER CLOSING TO COLLECT ALL RENTS IN THE USUAL
COURSE OF PURCHASER’S OPERATION OF THE PROPERTY, BUT PURCHASER WILL NOT BE
OBLIGATED TO INSTITUTE ANY LAWSUIT OR INCUR ANY EXPENSE TO COLLECT DELINQUENT
RENTS. NOTWITHSTANDING THE FOREGOING PROVISIONS, SELLER SHALL NOT BE REQUIRED TO
PRORATE ANY AMOUNTS COLLECTED BY SELLER AFTER CLOSING FROM FORMER TENANTS OF THE
PROPERTY, IT BEING UNDERSTOOD AND AGREED THAT SELLER MAY RETAIN ALL AMOUNTS THAT
SELLER RECOVERS FROM SUCH FORMER TENANTS. ANY SECURITY DEPOSITS SHALL, AT
SELLER’S OPTION, EITHER BE TRANSFERRED OR CREDITED TO PURCHASER AT CLOSING.


 


(D)                                 CHARGES UNDER SERVICE AGREEMENTS, UTILITY
CHARGES FOR WHICH SELLER IS LIABLE, AND OTHER OPERATING EXPENSES OF THE PROPERTY
SHALL BE PRORATED BETWEEN SELLER AND PURCHASER AT CLOSING.


 


(E)                                  INTEREST IN RESPECT OF THE LOAN SHALL BE
PRORATED BETWEEN SELLER AND PURCHASER AT CLOSING.


 


(F)                                    REFUNDABLE CASH OR OTHER REFUNDABLE
DEPOSITS POSTED WITH UTILITY COMPANIES OR OTHER ENTITIES IN CONNECTION WITH THE
PROPERTY SHALL, AT SELLER’S OPTION, EITHER BE ASSIGNED TO PURCHASER AND

 

8

--------------------------------------------------------------------------------



 


CREDITED TO SELLER AT CLOSING, OR SELLER SHALL BE ENTITLED TO RECEIVE AND RETAIN
SUCH REFUNDABLE CASH AND DEPOSITS.


 


(G)                                 TO THE EXTENT PURCHASER RECEIVES A BENEFIT
FOR ANY SUMS ESCROWED BY LENDER, SELLER SHALL RECEIVE A CREDIT AT CLOSING IN THE
AMOUNT OF ALL SUCH ESCROWED SUMS.


 


(H)                                 ALL PRORATIONS DESCRIBED IN THIS SECTION 4.4
SHALL BE EFFECTED BY INCREASING OR DECREASING, AS APPROPRIATE, THE AMOUNT OF
CASH TO BE PAID BY PURCHASER TO SELLER AT CLOSING. EXCEPT FOR THE PRORATION OF
TAXES DESCRIBED IN SECTION 4.4(A) ABOVE, ALL PRORATIONS PROVIDED FOR HEREIN
SHALL BE FINAL. THE PRORATION OF TAXES DESCRIBED IN SECTION 4.4(A) ABOVE SHALL
BE DEEMED FINAL IF NO ADJUSTMENT THERETO IS REQUESTED WITHIN ONE (1) YEAR AFTER
CLOSING.


 


4.5                               CLOSING COSTS. SELLER SHALL PAY (A) THE FEES
OF ANY COUNSEL REPRESENTING IT IN CONNECTION WITH THIS TRANSACTION; (B) THE
BASIC PREMIUM FOR THE OWNER’S POLICY OF TITLE INSURANCE TO BE ISSUED TO
PURCHASER BY THE TITLE COMPANY (SPECIFICALLY EXCLUDING THE ADDITIONAL PREMIUM
CHARGEABLE FOR MODIFICATION OF THE SURVEY EXCEPTION OR ANY ENDORSEMENTS, WHICH
EXPENSE SHALL BE BORNE BY PURCHASER); (C) THE FEES FOR RECORDING THE DEED; AND
(D) ONE-HALF (1/2) OF ANY ESCROW FEE WHICH MAY BE CHARGED BY THE TITLE COMPANY.
PURCHASER SHALL PAY (V) THE FEES OF ANY COUNSEL REPRESENTING PURCHASER IN
CONNECTION WITH THIS TRANSACTION; (W) THE ADDITIONAL PREMIUM CHARGEABLE FOR
MODIFICATION OF THE SURVEY EXCEPTION OR ANY ENDORSEMENTS TO THE OWNER’S POLICY
OF TITLE INSURANCE, IF SUCH MODIFICATION IS DESIRED BY PURCHASER; (X) ANY
TRANSFER OR ASSUMPTION FEE AND ALL FEES, EXPENSES AND CHARGES PAYABLE TO LENDER
OR HOTEL LENDER IN CONNECTION WITH THE TRANSFER OF THE PROPERTY, (Y) ANY
TRANSFER TAX, DOCUMENTARY STAMP TAX, SALES TAX OR SIMILAR TAX WHICH BECOMES
PAYABLE BY REASON OF THE TRANSFER OF THE PROPERTY OR ANY COMPONENT THEREOF; AND
(Z) ONE-HALF (1/2) OF ANY ESCROW FEES CHARGED BY THE TITLE COMPANY. ALL OTHER
COSTS AND EXPENSES INCIDENT TO THIS TRANSACTION AND THE CLOSING THEREOF SHALL BE
PAID BY THE PARTY INCURRING SAME.


 


4.6                               RESIDENTIAL ASSOCIATION. AFTER CLOSING, SELLER
AND PURCHASER SHALL USE REASONABLE EFFORTS TO COOPERATE WITH EACH OTHER (A) IN
CAUSING THE MEMBERS OF THE BOARD OF DIRECTORS AND THE OFFICERS OF THE
RESIDENTIAL ASSOCIATION (AS DEFINED IN THE DECLARATION) OVER WHICH SELLER HAS
CONTROL TO BE REPLACED, AND (B) IN CAUSING THE REPRESENTATIVE OF THE RESIDENTIAL
UNIT (AS DEFINED IN THE MASTER DECLARATION) ON THE BOARD OF DIRECTORS OF THE
MASTER ASSOCIATION (AS DEFINED IN THE MASTER DECLARATION) OVER WHICH SELLER HAS
CONTROL TO BE REPLACED, IN EACH CASE CONSISTENT WITH PURCHASER’S OWNERSHIP OF
THE UNITS AND ITS NEW STANDING IN THE RESIDENTIAL ASSOCIATION.  THE BOOKS AND
RECORDS MAINTAINED BY OR ON BEHALF OF THE RESIDENTIAL ASSOCIATION SHALL CONTINUE
TO BE IN THE POSSESSION OF THE RESIDENTIAL ASSOCIATION. SELLER SHALL USE
REASONABLE EFFORTS TO CAUSE ANY OTHER DOCUMENTS, KEYS AND OTHER ITEMS USED IN
THE OPERATION OF THE PROPERTY TO BE PROVIDED TO PURCHASER. SELLER MAKES NO
REPRESENTATIONS REGARDING THE EXISTENCE OR ADEQUACY OF SUCH DOCUMENTS OR ITEMS
FOR USE IN MANAGEMENT OR OPERATION OF THE PROPERTY. THE FOREGOING SHALL NOT
INCLUDE THE SEPARATE BOOKS, RECORDS, CORRESPONDENCE AND OTHER DOCUMENTATION OF
SELLER LOCATED AT ITS OFFICES, NOR SHALL IT INCLUDE ANY COMPUTER SOFTWARE OR
COMPUTER PROGRAMS USED BY THE MANAGER OF THE PROPERTY OR SELLER IN CONNECTION
WITH THE PROPERTY, IT BEING UNDERSTOOD AND AGREED THAT THE FOREGOING ITEMS ARE
NOT PART OF THE “PROPERTY” TO BE CONVEYED TO PURCHASER HEREUNDER. AFTER THE
CLOSING, SELLER SHALL HAVE THE RIGHT TO INSPECT THE BOOKS AND RECORDS OF THE
PROPERTY TO VERIFY THAT PURCHASER IS REMITTING TO SELLER ALL AMOUNTS TO BE
REMITTED TO SELLER ACCORDING TO THE TERMS OF THIS AGREEMENT, AND FOR ANY OTHER
PURPOSE RELATED TO SELLER’S PRIOR OWNERSHIP OF THE PROPERTY, AND THIS PROVISION
SHALL SURVIVE CLOSING.


 


4.7                               PRESERVATION OF RIGHT TO CONTEST. SELLER
RESERVES THE RIGHT TO CONTEST AFTER CLOSING TAXES AND ASSESSMENTS WITH RESPECT
TO THE PROPERTY AND INTEREST OR PENALTIES PERTAINING THERETO, TO THE EXTENT SAME
ARE APPLICABLE TO PERIODS PRIOR TO CLOSING, AND SELLER SHALL BE ENTITLED TO ANY
REFUNDS MADE WITH RESPECT TO SUCH CONTESTED TAXES. ALL TAXES IMPOSED BECAUSE OF
A CHANGE OF USE OR OWNERSHIP OF THE PROPERTY AFTER OR IN CONNECTION WITH THE
CLOSING SHALL BE FOR THE ACCOUNT OF PURCHASER, AND PURCHASER SHALL INDEMNIFY AND
HOLD SELLER HARMLESS OF, FROM AND AGAINST ANY AND ALL COSTS, DAMAGES, EXPENSES,
CLAIMS, OR

 

9

--------------------------------------------------------------------------------



 


LIABILITY ARISING FROM THE IMPOSITION OF ANY SUCH TAXES. THE PROVISIONS OF THIS
SECTION SHALL SURVIVE THE CLOSING.


 


ARTICLE V

REPRESENTATIONS, WARRANTIES, AND COVENANTS


 


5.1                               REPRESENTATIONS AND WARRANTIES OF SELLER. AS
OF THE EFFECTIVE DATE, SELLER REPRESENTS AND WARRANTS TO PURCHASER AS FOLLOWS:


 


(A)                                  SELLER IS DULY FORMED AND VALIDLY EXISTING
UNDER THE LAWS OF THE STATE OF TEXAS AND IS ORGANIZED AND QUALIFIED UNDER THE
LAWS OF THE STATE OF TEXAS TO CONDUCT BUSINESS THEREIN.


 


(B)                                 SELLER HAS NO ACTUAL KNOWLEDGE OF ANY LEGAL
ACTIONS PENDING OR THREATENED AGAINST THE PROPERTY.


 


(C)                                  SELLER IS NOT A “FOREIGN PERSON” AS DEFINED
IN SECTION 1445 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED, AND THE INCOME
TAX REGULATIONS THEREUNDER.


 


5.2                               NOTICE OF BREACH.


 


(A)                                  TO THE EXTENT THAT, BEFORE THE EXPIRATION
OF THE INSPECTION PERIOD, PURCHASER OBTAINS ACTUAL KNOWLEDGE OR IS DEEMED TO
KNOW THAT SELLER’S REPRESENTATIONS AND WARRANTIES ARE INACCURATE, UNTRUE OR
INCORRECT IN ANY WAY, SUCH REPRESENTATIONS AND WARRANTIES SHALL BE DEEMED
MODIFIED TO REFLECT SUCH ACTUAL OR DEEMED KNOWLEDGE AS OF THE END OF THE
INSPECTION PERIOD. FOR PURPOSES HEREOF, PURCHASER SHALL BE DEEMED TO KNOW ALL
INFORMATION SET FORTH IN THE WRITTEN MATERIALS DELIVERED TO PURCHASER IN RESPECT
OF THE PROPERTY.


 


(B)                                 IF AFTER THE EXPIRATION OF THE INSPECTION
PERIOD BUT PRIOR TO THE CLOSING, PURCHASER FIRST OBTAINS ACTUAL KNOWLEDGE THAT
ANY OF THE REPRESENTATIONS OR WARRANTIES MADE HEREIN BY SELLER ARE UNTRUE,
INACCURATE OR INCORRECT IN ANY MATERIAL RESPECT, PURCHASER SHALL GIVE SELLER
WRITTEN NOTICE THEREOF WITHIN FIVE (5) DAYS AFTER OBTAINING SUCH ACTUAL
KNOWLEDGE (BUT, IN ANY EVENT, PRIOR TO THE CLOSING). IN SUCH EVENT, SELLER SHALL
HAVE THE RIGHT (BUT NOT THE OBLIGATION) TO ATTEMPT TO CURE SUCH
MISREPRESENTATION OR BREACH AND SHALL, AT ITS OPTION, BE ENTITLED TO A
REASONABLE ADJOURNMENTS OF THE CLOSING (NOT TO EXCEED THIRTY (30) DAYS) FOR THE
PURPOSE OF SUCH CURE. IF SELLER ELECTS TO ATTEMPT TO SO CURE BUT IS UNABLE TO SO
CURE ANY MISREPRESENTATION OR BREACH OF WARRANTY, THEN PURCHASER, AS ITS SOLE
REMEDY FOR ANY AND ALL SUCH MATERIALLY UNTRUE, INACCURATE OR INCORRECT
REPRESENTATIONS OR WARRANTIES, SHALL ELECT EITHER (I) TO WAIVE SUCH
MISREPRESENTATIONS OR BREACHES OF REPRESENTATIONS AND WARRANTIES AND CONSUMMATE
THE TRANSACTION CONTEMPLATED HEREBY WITHOUT ANY REDUCTION OF OR CREDIT AGAINST
THE PURCHASE PRICE, OR (II) IF PURCHASER FIRST OBTAINED ACTUAL KNOWLEDGE OF SUCH
MATERIAL MISREPRESENTATION OR BREACH OF WARRANTY AFTER THE END OF THE INSPECTION
PERIOD, TO TERMINATE THIS AGREEMENT IN ITS ENTIRETY BY WRITTEN NOTICE GIVEN TO
SELLER ON THE CLOSING DATE, IN WHICH EVENT THIS AGREEMENT SHALL BE TERMINATED,
THE EARNEST MONEY SHALL BE RETURNED TO PURCHASER, AND THEREAFTER NEITHER PARTY
SHALL HAVE ANY FURTHER RIGHTS OR OBLIGATIONS HEREUNDER EXCEPT AS PROVIDED IN ANY
SECTION HEREOF THAT BY ITS TERMS EXPRESSLY PROVIDES THAT IT SURVIVES ANY
TERMINATION OF THIS AGREEMENT.


 


5.3                               SURVIVAL OF REPRESENTATIONS. IT IS THE INTENT
OF SELLER AND PURCHASER THAT THE REPRESENTATIONS AND WARRANTIES MADE BY SELLER
IN SECTION 5.1 ABOVE (THE “SELLER OBLIGATIONS”) SHALL SURVIVE CLOSING FOR A
PERIOD OF ONE HUNDRED EIGHTY (180) DAYS AFTER THE DATE OF CLOSING. ACCORDINGLY,
PURCHASER AND SELLER HEREBY AGREE THAT, NOTWITHSTANDING ANY PROVISION OF THIS
AGREEMENT OR ANY PROVISION OF LAW TO THE CONTRARY, ANY ACTION WHICH MAY BE
BROUGHT UNDER THIS AGREEMENT BY PURCHASER AGAINST SELLER

 

10

--------------------------------------------------------------------------------



 


FOR BREACH OF ANY SELLER OBLIGATIONS SHALL BE FOREVER BARRED UNLESS PURCHASER
(A) DELIVERS TO SELLER NO LATER THAN ONE HUNDRED EIGHTY (180) DAYS AFTER THE
DATE OF CLOSING A WRITTEN NOTICE OF ITS CLAIM SETTING FORTH IN REASONABLE DETAIL
THE FACTUAL BASIS FOR SUCH CLAIM AND PURCHASER’S GOOD FAITH ESTIMATE OF ITS
DAMAGES ARISING OUT OF SUCH CLAIM, AND (B) FILES A COMPLAINT OR PETITION AGAINST
SELLER ALLEGING SUCH CLAIM IN AN APPROPRIATE STATE OR FEDERAL COURT IN DALLAS
COUNTY, TEXAS, NO LATER THAN TWO (2) YEARS AFTER THE DATE OF CLOSING. IN NO
EVENT SHALL SELLER BE LIABLE AFTER THE DATE OF CLOSING FOR ITS BREACH OF ANY
SELLER OBLIGATIONS IF SUCH BREACH WAS ACTUALLY KNOWN TO PURCHASER PRIOR TO THE
COMPLETION OF CLOSING. WITH RESPECT TO ANY MATTER CONSTITUTING BREACH OF A
SELLER OBLIGATION, PURCHASER SHALL FIRST SEEK ANY AVAILABLE RECOVERY UNDER ANY
INSURANCE POLICIES, SERVICE CONTRACTS AND LEASES PRIOR TO SEEKING RECOVERY FROM
SELLER, AND SELLER SHALL NOT BE LIABLE TO PURCHASER IF PURCHASER’S CLAIM IS
SATISFIED FROM SUCH INSURANCE POLICIES, SERVICE CONTRACTS OR LEASES. SELLER’S
LIABILITY FOR BREACH OF ANY SELLER OBLIGATIONS SHALL BE LIMITED AS FOLLOWS:
(I) SELLER SHALL HAVE LIABILITY FOR BREACH OF SELLER OBLIGATIONS ONLY IF THE
VALID CLAIMS FOR ALL SUCH BREACHES COLLECTIVELY AGGREGATE MORE THAN FIFTY
THOUSAND DOLLARS ($50,000), IN WHICH EVENT THE FULL AMOUNT OF SUCH CLAIMS SHALL
BE ACTIONABLE, AND (II) SELLER’S AGGREGATE LIABILITY TO PURCHASER FOR BREACHES
OF THE SELLER OBLIGATIONS SHALL NOT EXCEED THE AMOUNT OF TWO HUNDRED FIFTY
THOUSAND DOLLARS ($250,000)(THE “CAP”), IT BEING AGREED THAT IN NO EVENT SHALL
SELLER’S AGGREGATE LIABILITY FOR SUCH BREACHES EXCEED THE AMOUNT OF THE CAP.


 


5.4                               COVENANTS OF SELLER. SELLER HEREBY COVENANTS
AS FOLLOWS:


 


(A)                                  BETWEEN THE EFFECTIVE DATE AND THE CLOSING
DATE, SELLER SHALL MAINTAIN, OR CAUSE TO BE MAINTAINED, THE PROPERTY IN ITS
PRESENT CONDITION, ORDINARY WEAR AND TEAR EXCEPTED.


 


(B)                                 BETWEEN THE EFFECTIVE DATE AND THE CLOSING
DATE, SELLER SHALL MAINTAIN, OR CAUSE TO BE MAINTAINED, ALL CASUALTY, LIABILITY
AND HAZARD INSURANCE CURRENTLY IN FORCE WITH RESPECT TO THE PROPERTY.


 


(C)                                  BETWEEN THE EFFECTIVE DATE AND THE CLOSING
DATE, SELLER SHALL OPERATE, MANAGE AND ENTER INTO CONTRACTS WITH RESPECT TO THE
PROPERTY (OR CAUSE SUCH ACTIONS TO BE DONE) IN THE SAME MANNER DONE BY SELLER
PRIOR TO THE DATE HEREOF, MAINTAINING PRESENT SERVICES AND SUFFICIENT SUPPLIES
AND EQUIPMENT FOR THE OPERATION AND MAINTENANCE OF THE PROPERTY IN THE SAME
MANNER AS PRIOR TO THE DATE HEREOF; PROVIDED, HOWEVER, THAT SELLER SHALL NOT
ENTER INTO ANY SERVICE CONTRACT THAT CANNOT BE TERMINATED WITHIN THIRTY (30)
DAYS NOTICE.


 


(D)                                 A COPY OF EACH LEASE PRESENTED TO SELLER
BETWEEN THE EFFECTIVE DATE AND THE CLOSING DATE FOR ITS APPROVAL AND EXECUTION
WILL BE SUBMITTED TO PURCHASER PRIOR TO EXECUTION BY SELLER. PURCHASER AGREES TO
NOTIFY SELLER IN WRITING WITHIN FIVE (5) BUSINESS DAYS AFTER ITS RECEIPT OF EACH
SUCH LEASE OF EITHER ITS APPROVAL OR DISAPPROVAL THEREOF. IN THE EVENT PURCHASER
INFORMS SELLER THAT PURCHASER DOES NOT APPROVE ANY SUCH LEASE, WHICH APPROVAL
SHALL NOT BE UNREASONABLY WITHHELD, SELLER SHALL HAVE THE OPTION TO CANCEL THIS
AGREEMENT BY WRITTEN NOTICE THEREOF TO PURCHASER WITHIN FIVE (5) BUSINESS DAYS
AFTER SELLER’S RECEIPT OF WRITTEN NOTICE OF PURCHASER’S DISAPPROVAL OF ANY SUCH
LEASE, AND UPON REFUND AND PAYMENT OF THE EARNEST MONEY TO PURCHASER, NEITHER
PARTY SHALL HAVE ANY FURTHER LIABILITY OR OBLIGATION HEREUNDER. IN THE EVENT
PURCHASER FAILS TO NOTIFY SELLER IN WRITING OF ITS APPROVAL OR DISAPPROVAL OF
ANY SUCH LEASE WITHIN THE FIVE (5) DAY TIME PERIOD FOR SUCH PURPOSE SET FORTH
ABOVE, SUCH FAILURE SHALL BE DEEMED THE APPROVAL BY PURCHASER OF SUCH LEASE. AT
CLOSING, PURCHASER SHALL REIMBURSE SELLER FOR ANY TENANT INDUCEMENTS OR LEASING
COMMISSIONS INCURRED BY SELLER PURSUANT TO A NEW LEASE APPROVED (OR DEEMED
APPROVED) BY PURCHASER.


 


(E)                                  SELLER IS CURRENTLY IN COMPLIANCE WITH, AND
SHALL AT ALL TIMES DURING THE TERM OF THIS AGREEMENT (INCLUDING ANY EXTENSION
THEREOF) REMAIN IN COMPLIANCE WITH, THE REGULATIONS OF THE OFFICE OF FOREIGN
ASSET CONTROL (“OFAC”) OF THE DEPARTMENT OF THE TREASURY (INCLUDING THOSE NAMED
ON OFAC’S SPECIALLY DESIGNATED NATIONALS AND BLOCKED PERSONS LIST) AND ANY
STATUTE, EXECUTIVE ORDER

 

11

--------------------------------------------------------------------------------



 


(INCLUDING THE SEPTEMBER 24, 2001, EXECUTIVE ORDER BLOCKING PROPERTY AND
PROHIBITING TRANSACTIONS WITH PERSONS WHO COMMIT, THREATEN TO COMMIT, OR SUPPORT
TERRORISM), OR OTHER GOVERNMENTAL ACTION RELATING THERETO.


 


5.5                               ACTUAL KNOWLEDGE OF SELLER. ALL REFERENCES IN
THIS AGREEMENT TO THE “ACTUAL KNOWLEDGE” OF SELLER SHALL REFER ONLY TO THE
ACTUAL KNOWLEDGE OF THE DESIGNATED EMPLOYEE (AS HEREINAFTER DEFINED) OF THE
DALLAS, TEXAS OFFICE OF SELLER AND SHALL NOT BE CONSTRUED TO REFER TO THE
KNOWLEDGE OF ANY OTHER OFFICER, AGENT OR EMPLOYEE OF SELLER OR ANY AFFILIATE OF
SELLER OR TO IMPOSE UPON SUCH DESIGNATED EMPLOYEE ANY DUTY TO INVESTIGATE THE
MATTER TO WHICH SUCH ACTUAL KNOWLEDGE, OR THE ABSENCE THEREOF, PERTAINS. AS USED
HEREIN, THE TERM “DESIGNATED EMPLOYEE” SHALL REFER TO SAM GILLESPIE, AN EMPLOYEE
OF SELLER WHO HAS RESPONSIBILITY FOR OVERSEEING THE MANAGEMENT OF THE PROPERTY,
AMONG OTHER ASSETS OF SELLER.


 


5.6                               COVENANTS OF PURCHASER. PURCHASER HEREBY
COVENANTS AS FOLLOWS:


 


(A)                                  PURCHASER IS DULY FORMED AND VALIDLY
EXISTING UNDER THE LAWS OF THE JURISDICTION OF ITS FORMATION AND IS QUALIFIED
UNDER THE LAWS OF SUCH JURISDICTION TO CONDUCT BUSINESS THEREIN.


 


(B)                                 IF REQUESTED TO DO SO BY SELLER IN WRITING,
AT CLOSING (OR UPON TERMINATION OF THIS AGREEMENT PRIOR TO CLOSING), PURCHASER
SHALL DELIVER TO SELLER COPIES OF ANY ENVIRONMENTAL REPORTS, ENGINEERING
REPORTS, STRUCTURAL REPORTS OR OTHER DUE DILIGENCE MATERIALS PREPARED BY THIRD
PARTIES OBTAINED BY PURCHASER WITH RESPECT TO THE PROPERTY.


 


(C)                                  PURCHASER IS CURRENTLY IN COMPLIANCE WITH,
AND SHALL AT ALL TIMES DURING THE TERM OF THIS AGREEMENT (INCLUDING ANY
EXTENSION THEREOF) REMAIN IN COMPLIANCE WITH, THE REGULATIONS OF OFAC AND ANY
STATUTE, EXECUTIVE ORDER (INCLUDING THE SEPTEMBER 24, 2001, EXECUTIVE ORDER
BLOCKING PROPERTY AND PROHIBITING TRANSACTIONS WITH PERSONS WHO COMMIT, THREATEN
TO COMMIT, OR SUPPORT TERRORISM), OR OTHER GOVERNMENTAL ACTION RELATING THERETO.


 


(D)                                 SELLER WILL REMAIN THE “DECLARANT” (AS
DEFINED IN THE MASTER DECLARATION) AND THE “RESIDENTIAL DECLARANT” (AS DEFINED
IN THE DECLARATION) AFTER CLOSING; HOWEVER, UNLESS AND UNTIL THE THIRD AMENDMENT
TO DECLARATION IS DULY EXECUTED AND RECORDED IN THE REAL PROPERTY RECORDS OF
DALLAS COUNTY, TEXAS, PURCHASER SHALL ASSUME AND BE RESPONSIBLE FOR THE
OBLIGATION OF THE RESIDENTIAL DECLARANT, AS SET FORTH IN SECTION 7.5 OF THE
DECLARATION, TO PAY ANY OPERATING EXPENSE DEFICITS IN RESPECT OF THE RESIDENTIAL
CONDOMINIUM (AS DEFINED IN THE DECLARATION) DURING THE RESIDENTIAL DECLARANT
CONTROL PERIOD (AS DEFINED IN THE DECLARATION).


 


5.7                               CONDOMINIUM INFORMATION STATEMENT. PURCHASER
ACKNOWLEDGES RECEIPT OF THE CONDOMINIUM INFORMATION STATEMENT REQUIRED BY THE
ACT. SELLER HEREBY RECOMMENDS THAT PURCHASER READ THE CONDOMINIUM INFORMATION
STATEMENT BEFORE EXECUTING THIS CONTRACT. PURCHASER HEREBY ACKNOWLEDGES RECEIPT
OF A COPY OF THE CONDOMINIUM DOCUMENTS ATTACHED TO THE CONDOMINIUM INFORMATION
STATEMENT. PURCHASER AGREES TO BE BOUND BY THE PROVISIONS OF THE FOREGOING
DOCUMENTS, AS AMENDED FROM TIME TO TIME IN ACCORDANCE WITH THE PROVISIONS OF
EACH DOCUMENT. THE BUDGET CONTAINED IN THE CONDOMINIUM INFORMATION STATEMENT HAS
BEEN PREPARED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES AND IS
BASED UPON ASSUMPTIONS THAT, TO THE BEST OF SELLER’S KNOWLEDGE AND BELIEF, ARE
REASONABLE. PURCHASER ACKNOWLEDGES THAT SUCH BUDGET DOES NOT CONSTITUTE A
REPRESENTATION OR WARRANTY ON THE PART OF SELLER THEREOF. THE PROVISIONS OF THIS
SECTION 5.7 SHALL SURVIVE THE CLOSING.

 

12

--------------------------------------------------------------------------------



 


5.8                               CONDITIONS PRECEDENT.


 


(A)                                  IT SHALL BE A CONDITION PRECEDENT TO THE
OBLIGATIONS OF SELLER AND PURCHASER UNDER THIS AGREEMENT THAT, WITHIN TEN
(10) DAYS AFTER THE EFFECTIVE DATE, SELLER AND PURCHASER SHALL HAVE AGREED UPON
THE PARKING SPACES TO BE LISTED ON EXHIBIT A-2 ATTACHED HERETO AND THE STORAGE
SPACES TO BE LISTED ON EXHIBIT A-3 ATTACHED HERETO. IN THE EVENT THAT SELLER AND
PURCHASER AGREE UPON SUCH PARKING SPACES AND STORAGE SPACES PRIOR TO THE END OF
SUCH TEN (10) DAY PERIOD, SELLER AND PURCHASER SHALL ENTER INTO AN AMENDMENT TO
THIS AGREEMENT (THE “SUPPLEMENTAL AMENDMENT”) EVIDENCING SUCH AGREEMENT. IF
SELLER AND PURCHASER FAIL TO EXECUTE THE SUPPLEMENTAL AMENDMENT WITHIN TEN
(10) DAYS AFTER THE EFFECTIVE DATE, THEN EITHER SELLER OR PURCHASER MAY
TERMINATE THIS AGREEMENT BY WRITTEN NOTICE TO THE OTHER PARTY, IN WHICH EVENT
THE EARNEST MONEY SHALL BE RETURNED TO PURCHASER.


 


(B)                                 IT SHALL BE A CONDITION PRECEDENT TO THE
OBLIGATIONS OF SELLER AND PURCHASER UNDER THIS AGREEMENT THAT, PRIOR TO THE
EXPIRATION OF THE INSPECTION PERIOD, SELLER AND PURCHASER SHALL HAVE AGREED ON
THE STRUCTURE OF THE PURCHASE MONEY FINANCING AND SHALL HAVE AGREED UPON THE
DOCUMENTS EVIDENCING AND SECURING THE PURCHASE MONEY FINANCING (THE “PURCHASE
MONEY FINANCING DOCUMENTS”). IN THE EVENT THAT SELLER AND PURCHASER AGREE UPON
THE PURCHASE MONEY FINANCING DOCUMENTS PRIOR TO THE END OF THE INSPECTION
PERIOD, SELLER AND PURCHASER SHALL ENTER INTO AN AMENDMENT TO THIS AGREEMENT
(THE “FINANCING DOCUMENTS AMENDMENT”) EVIDENCING SUCH AGREEMENT. IF SELLER AND
PURCHASER FAIL TO EXECUTE THE FINANCING DOCUMENTS AMENDMENT PRIOR TO THE
EXPIRATION OF THE INSPECTION PERIOD, THEN EITHER SELLER OR PURCHASER MAY
TERMINATE THIS AGREEMENT BY WRITTEN NOTICE TO THE OTHER PARTY, IN WHICH EVENT
THE EARNEST MONEY SHALL BE RETURNED TO PURCHASER.


 


(C)                                  IT SHALL BE A CONDITION PRECEDENT TO THE
OBLIGATIONS OF SELLER AND PURCHASER UNDER THIS AGREEMENT THAT, PRIOR TO THE
EXPIRATION OF THE INSPECTION PERIOD, LENDER, HOTEL LENDER AND KIMPTON SHALL HAVE
GIVEN IN WRITING ALL APPROVALS (THE “REQUIRED APPROVALS”) TO THE TRANSACTION
THAT IS THE SUBJECT OF THIS AGREEMENT, TO THE FULL EXTENT THAT SUCH APPROVALS
ARE REQUIRED PURSUANT TO DOCUMENTS BINDING UPON SELLER. PURCHASER AGREES THAT IT
SHALL, AT ITS OWN EXPENSE, COOPERATE WITH SELLER IN ORDER TO SUPPLY ANY
INFORMATION REQUIRED, AND USE COMMERCIALLY REASONABLE EFFORTS TO TAKE ANY
ACTIONS REQUIRED OF PURCHASER, TO OBTAIN THE REQUIRED APPROVALS. IF ALL REQUIRED
APPROVALS HAVE NOT BEEN OBTAINED PRIOR TO THE EXPIRATION OF THE INSPECTION
PERIOD, THEN EITHER SELLER OR PURCHASER MAY TERMINATE THIS AGREEMENT BY WRITTEN
NOTICE TO THE OTHER PARTY, IN WHICH EVENT THE EARNEST MONEY SHALL BE RETURNED TO
PURCHASER.


 


(D)                                 IT SHALL BE A CONDITION PRECEDENT TO THE
OBLIGATIONS OF SELLER AND PURCHASER UNDER THIS AGREEMENT THAT, PRIOR TO THE
EXPIRATION OF THE INSPECTION PERIOD, LENDER, HOTEL LENDER AND SELLER SHALL HAVE
AGREED UPON INTERCREDITOR AGREEMENTS (THE “INTERCREDITOR AGREEMENTS”)
SATISFACTORY TO EACH SUCH PARTY. IF LENDER, HOTEL LENDER AND SELLER FAIL TO
AGREE IN WRITING UPON THE INTERCREDITOR AGREEMENTS PRIOR TO THE EXPIRATION OF
THE INSPECTION PERIOD, THEN EITHER SELLER OR PURCHASER MAY TERMINATE THIS
AGREEMENT BY WRITTEN NOTICE TO THE OTHER PARTY, IN WHICH EVENT THE EARNEST MONEY
SHALL BE RETURNED TO PURCHASER.


 


(E)                                  IT SHALL BE A CONDITION PRECEDENT TO THE
OBLIGATIONS OF SELLER AND PURCHASER UNDER THIS AGREEMENT THAT, PRIOR TO THE
EXPIRATION OF THE INSPECTION PERIOD, SELLER AND PURCHASER SHALL AGREE UPON ANY
AMENDMENTS TO THE CONDOMINIUM REGIME OR NEW EASEMENTS REASONABLY NECESSARY, IN
THE OPINION OF SELLER, TO AFFORD SELLER THE ABILITY TO CONTINUE TO CONTINUE TO
OPERATE THE HOTEL UNIT IN THE SAME MANNER AS CURRENTLY OPERATED AND TO DEVELOP
THE FUTURE DEVELOPMENT AREA UNIT. IF SELLER AND PURCHASER FAIL TO AGREE IN
WRITING UPON SUCH AMENDMENTS TO THE CONDOMINIUM REGIME OR NEW EASEMENTS, THEN
EITHER SELLER OR PURCHASER MAY TERMINATE THIS AGREEMENT BY WRITTEN NOTICE TO THE
OTHER PARTY, IN WHICH EVENT THE EARNEST MONEY SHALL BE RETURNED TO PURCHASER.

 

13

--------------------------------------------------------------------------------



 


ARTICLE VI

DEFAULT; REMEDIES


 


6.1                               DEFAULT OF PURCHASER. IF PURCHASER FAILS TO
PERFORM ITS OBLIGATIONS PURSUANT TO THIS AGREEMENT FOR ANY REASON EXCEPT FAILURE
BY SELLER TO PERFORM HEREUNDER OR THE PERMITTED TERMINATION HEREOF BY PURCHASER
OR SELLER IN ACCORDANCE WITH THE EXPRESS PROVISIONS HEREOF, AND IF SUCH FAILURE
CONTINUES FOR TWENTY (20) DAYS AFTER WRITTEN NOTICE TO PURCHASER, SELLER SHALL
BE ENTITLED, AS ITS SOLE REMEDY, TO TERMINATE THIS AGREEMENT AND RECOVER THE
EARNEST MONEY AS LIQUIDATED DAMAGES AND NOT AS A PENALTY, IN FULL SATISFACTION
OF CLAIMS AGAINST PURCHASER HEREUNDER. SELLER AND PURCHASER AGREE THAT SELLER’S
DAMAGES RESULTING FROM PURCHASER’S DEFAULT ARE DIFFICULT, IF NOT IMPOSSIBLE, TO
DETERMINE AND THAT THE EARNEST MONEY IS A FAIR ESTIMATE OF THOSE DAMAGES WHICH
HAS BEEN AGREED TO IN AN EFFORT TO CAUSE THE AMOUNT OF SAID DAMAGES TO BE
CERTAIN. IN THE EVENT OF PURCHASER’S DEFAULT AND NOTWITHSTANDING ANYTHING IN
THIS SECTION 6.1 TO THE CONTRARY, SELLER SHALL HAVE ALL REMEDIES AVAILABLE AT
LAW OR IN EQUITY IN THE EVENT PURCHASER OR ANY PARTY RELATED TO OR AFFILIATED
WITH PURCHASER IS ASSERTING ANY CLAIMS OR RIGHT TO THE PROPERTY THAT WOULD
OTHERWISE DELAY OR PREVENT SELLER FROM HAVING CLEAR, INDEFEASIBLE AND MARKETABLE
TITLE TO THE PROPERTY. NOTWITHSTANDING THE FOREGOING, IN THE EVENT OF A
TERMINATION OF THIS AGREEMENT WHICH ALLOWS SELLER TO RETAIN THE EARNEST MONEY
HEREUNDER, IF THE TOTAL OF THE EARNEST MONEY AND ALL OTHER DEPOSITS MADE BY
PURCHASER HEREUNDER (COLLECTIVELY, “DEPOSITS”) EXCEEDS FIFTEEN PERCENT (15%) OF
THE PURCHASE PRICE, THEN SELLER SHALL REFUND TO PURCHASER THAT PORTION OF THE
DEPOSITS, IF ANY, WHICH REMAINS AFTER SUBTRACTING FROM THE DEPOSITS THE GREATER
OF (A) FIFTEEN PERCENT (15%) OF THE PURCHASE PRICE OR (B) THE AMOUNT OF ACTUAL
DAMAGES INCURRED BY SELLER AS A RESULT OF THE DEFAULT OF PURCHASER.


 


6.2                               DEFAULT OF SELLER. IF SELLER FAILS TO PERFORM
ITS OBLIGATIONS PURSUANT TO THIS AGREEMENT FOR ANY REASON EXCEPT FAILURE BY
PURCHASER TO PERFORM HEREUNDER OR THE PERMITTED TERMINATION HEREOF BY PURCHASER
OR SELLER IN ACCORDANCE WITH THE EXPRESS PROVISIONS HEREOF, AND IF SUCH FAILURE
CONTINUES FOR TWENTY (20) DAYS AFTER WRITTEN NOTICE TO SELLER, PURCHASER MAY
TERMINATE THIS AGREEMENT BY GIVING SELLER TIMELY WRITTEN NOTICE OF SUCH ELECTION
PRIOR TO OR AT CLOSING, IN WHICH EVENT PURCHASER SHALL BE ENTITLED TO EITHER
(A) RECEIVE THE RETURN OF THE EARNEST MONEY (TOGETHER WITH ALL INTEREST EARNED
THEREON), WHICH RETURN SHALL OPERATE TO TERMINATE THIS AGREEMENT AND RELEASE
SELLER FROM ANY AND ALL LIABILITY HEREUNDER, OR (B) ENFORCE SPECIFIC PERFORMANCE
OF SELLER’S OBLIGATION TO EXECUTE THE DOCUMENTS REQUIRED TO CONVEY THE PROPERTY
TO PURCHASER, IT BEING UNDERSTOOD AND AGREED THAT THE REMEDY OF SPECIFIC
PERFORMANCE SHALL NOT BE AVAILABLE TO ENFORCE ANY OTHER OBLIGATION OF SELLER
HEREUNDER. PURCHASER EXPRESSLY WAIVES ITS RIGHTS TO SEEK DAMAGES IN THE EVENT OF
SELLER’S DEFAULT HEREUNDER. PURCHASER SHALL BE DEEMED TO HAVE ELECTED TO
TERMINATE THIS AGREEMENT AND RECEIVE BACK THE EARNEST MONEY (TOGETHER WITH ALL
INTEREST EARNED THEREON) IF PURCHASER FAILS TO FILE SUIT FOR SPECIFIC
PERFORMANCE AGAINST SELLER IN A COURT HAVING JURISDICTION IN THE COUNTY AND
STATE IN WHICH THE PROPERTY IS LOCATED, ON OR BEFORE THIRTY (30) DAYS FOLLOWING
THE DATE UPON WHICH CLOSING WAS TO HAVE OCCURRED. THE REMEDIES SET FORTH IN THIS
SECTION 6.2 SHALL BE THE SOLE AND EXCLUSIVE REMEDIES AVAILABLE TO PURCHASER FOR
SELLER’S FAILURE TO CLOSE THE TRANSACTION WHICH IS THE SUBJECT OF THIS AGREEMENT
IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT.


 


6.3                               POST-CLOSING REMEDIES. NOTWITHSTANDING THE
PROVISIONS OF SECTION 6.1 AND SECTION 6.2 ABOVE, IN THE EVENT THAT AFTER THE
TERMINATION OF THIS AGREEMENT OR AFTER CLOSING, AS THE CASE MAY BE, A PARTY (THE
“DEFAULTING PARTY”) BREACHES AN OBLIGATION HEREUNDER WHICH IS EXPRESSLY STATED
HEREIN TO SURVIVE THE TERMINATION OF THIS AGREEMENT OR CLOSING, AS THE CASE MAY
BE, THE DEFAULTING PARTY SHALL BE LIABLE TO THE OTHER PARTY (THE “NON-DEFAULTING
PARTY”) FOR THE DIRECT, ACTUAL DAMAGES INCURRED BY THE NON-DEFAULTING PARTY AS A
DIRECT RESULT OF SUCH BREACH. IN NO EVENT SHALL THE NON-DEFAULTING PARTY BE
ENTITLED TO RECOVER FROM THE DEFAULTING PARTY ANY PUNITIVE, CONSEQUENTIAL OR
SPECULATIVE DAMAGES.

 

14

--------------------------------------------------------------------------------


 


ARTICLE VII


 


RISK OF LOSS


 


7.1                                 MINOR DAMAGE. IN THE EVENT OF LOSS OR DAMAGE
TO THE PROPERTY OR ANY PORTION THEREOF (THE “PREMISES IN QUESTION”) WHICH IS NOT
“MAJOR” (AS HEREINAFTER DEFINED), THIS AGREEMENT SHALL REMAIN IN FULL FORCE AND
EFFECT PROVIDED SELLER PERFORMS ANY NECESSARY REPAIRS OR, AT SELLER’S OPTION,
REDUCES THE CASH PORTION OF THE PURCHASE PRICE IN AN AMOUNT EQUAL TO THE COST OF
SUCH REPAIRS, SELLER THEREBY RETAINING ALL OF SELLER’S RIGHT, TITLE AND INTEREST
TO ANY CLAIMS AND PROCEEDS SELLER MAY HAVE WITH RESPECT TO ANY CASUALTY
INSURANCE POLICIES OR CONDEMNATION AWARDS RELATING TO THE PREMISES IN QUESTION.
IN THE EVENT THAT SELLER ELECTS TO PERFORM REPAIRS UPON THE PROPERTY, SELLER
SHALL USE REASONABLE EFFORTS TO COMPLETE SUCH REPAIRS PROMPTLY AND THE DATE OF
CLOSING SHALL BE EXTENDED A REASONABLE TIME IN ORDER TO ALLOW FOR THE COMPLETION
OF SUCH REPAIRS.


 


7.2                                 MAJOR DAMAGE. IN THE EVENT OF A “MAJOR” LOSS
OR DAMAGE, EITHER SELLER OR PURCHASER MAY TERMINATE THIS AGREEMENT BY WRITTEN
NOTICE TO THE OTHER PARTY, IN WHICH EVENT THE EARNEST MONEY SHALL BE RETURNED TO
PURCHASER. IF NEITHER SELLER NOR PURCHASER ELECTS TO TERMINATE THIS AGREEMENT
WITHIN TEN (10) DAYS AFTER SELLER SENDS PURCHASER WRITTEN NOTICE OF THE
OCCURRENCE OF MAJOR LOSS OR DAMAGE, THEN SELLER AND PURCHASER SHALL BE DEEMED TO
HAVE ELECTED TO PROCEED WITH CLOSING, IN WHICH EVENT SELLER SHALL, AT SELLER’S
OPTION, EITHER (A) PERFORM ANY NECESSARY REPAIRS, OR (B) ASSIGN TO PURCHASER ALL
OF SELLER’S RIGHT, TITLE AND INTEREST TO ANY CLAIMS AND PROCEEDS SELLER MAY HAVE
WITH RESPECT TO ANY CASUALTY INSURANCE POLICIES OR CONDEMNATION AWARDS RELATING
TO THE PREMISES IN QUESTION. IN THE EVENT THAT SELLER ELECTS TO PERFORM REPAIRS
UPON THE PROPERTY, SELLER SHALL USE REASONABLE EFFORTS TO COMPLETE SUCH REPAIRS
PROMPTLY AND THE DATE OF CLOSING SHALL BE EXTENDED A REASONABLE TIME IN ORDER TO
ALLOW FOR THE COMPLETION OF SUCH REPAIRS. UPON CLOSING, FULL RISK OF LOSS WITH
RESPECT TO THE PROPERTY SHALL PASS TO PURCHASER. FOR PURPOSES OF SECTIONS 7.1
AND 7.2, “MAJOR” LOSS OR DAMAGE REFERS TO THE FOLLOWING: (I) LOSS OR DAMAGE TO
THE PROPERTY OR ANY PORTION THEREOF SUCH THAT THE COST OF REPAIRING OR RESTORING
THE PREMISES IN QUESTION TO A CONDITION SUBSTANTIALLY IDENTICAL TO THAT OF THE
PREMISES IN QUESTION PRIOR TO THE EVENT OF DAMAGE WOULD BE, IN THE CERTIFIED
OPINION OF A MUTUALLY ACCEPTABLE ARCHITECT, EQUAL TO OR GREATER THAN TEN PERCENT
(10%) OF THE PURCHASE PRICE; AND (II) ANY LOSS DUE TO A CONDEMNATION WHICH
PERMANENTLY AND MATERIALLY IMPAIRS THE CURRENT USE OF THE PROPERTY.


 


7.3                                 UNIFORM VENDOR AND PURCHASER RISK ACT NOT
APPLICABLE. IT IS THE EXPRESS INTENT OF THE PARTIES HERETO THAT THE PROVISIONS
OF SECTION 7.1 AND SECTION 7.2 GOVERN THE RIGHTS OF THE PARTIES IN THE EVENT OF
DAMAGE TO OR CONDEMNATION OF THE PROPERTY AND THAT THE UNIFORM VENDOR AND
PURCHASER RISK ACT (SECTION 5.007 OF THE TEXAS PROPERTY CODE) NOT APPLY TO THIS
AGREEMENT.


 


ARTICLE VIII


 


DISCLAIMERS AND WAIVERS


 


8.1                                 NO RELIANCE ON DOCUMENTS. EXCEPT AS
EXPRESSLY STATED HEREIN, SELLER MAKES NO REPRESENTATION OR WARRANTY AS TO THE
TRUTH, ACCURACY OR COMPLETENESS OF ANY MATERIALS, DATA OR INFORMATION DELIVERED
BY SELLER TO PURCHASER IN CONNECTION WITH THE TRANSACTION CONTEMPLATED HEREBY
(INCLUDING SPECIFICALLY, WITHOUT LIMITATION, THE PROPERTY DOCUMENTS). PURCHASER
ACKNOWLEDGES AND AGREES THAT ALL MATERIALS, DATA AND INFORMATION DELIVERED BY
SELLER TO PURCHASER IN CONNECTION WITH THE TRANSACTION CONTEMPLATED HEREBY
(INCLUDING SPECIFICALLY, WITHOUT LIMITATION, THE PROPERTY DOCUMENTS) ARE
PROVIDED TO PURCHASER AS A CONVENIENCE ONLY AND THAT ANY RELIANCE ON OR USE OF
SUCH MATERIALS, DATA OR INFORMATION BY PURCHASER SHALL BE AT THE SOLE RISK OF
PURCHASER, EXCEPT AS OTHERWISE EXPRESSLY STATED HEREIN. WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING PROVISIONS, IF ANY BUDGET OR SIMILAR DOCUMENT IS
DELIVERED BY SELLER TO PURCHASER, SELLER MAKES NO REPRESENTATION OR WARRANTY AS
TO THE ACCURACY THEREOF, NOR SHALL ANY

 

15

--------------------------------------------------------------------------------


 

such document be construed to impose upon Seller any duty to spend the amounts
set forth in such budget or other document.


 


8.2                                 DISCLAIMERS. EXCEPT AS EXPRESSLY SET FORTH
IN THIS AGREEMENT, IT IS UNDERSTOOD AND AGREED THAT SELLER IS NOT MAKING AND HAS
NOT AT ANY TIME MADE ANY WARRANTIES OR REPRESENTATIONS OF ANY KIND OR CHARACTER,
EXPRESS OR IMPLIED, WITH RESPECT TO THE PROPERTY, INCLUDING, BUT NOT LIMITED TO,
ANY WARRANTIES OR REPRESENTATIONS AS TO HABITABILITY, MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE, TITLE (OTHER THAN SELLER’S WARRANTY OF TITLE TO BE SET
FORTH IN THE DEED), ZONING, TAX CONSEQUENCES, PHYSICAL OR ENVIRONMENTAL
CONDITION, UTILITIES, OPERATING HISTORY OR PROJECTIONS, VALUATION, GOVERNMENTAL
APPROVALS, THE COMPLIANCE OF THE PROPERTY WITH GOVERNMENTAL LAWS, THE TRUTH,
ACCURACY OR COMPLETENESS OF THE PROPERTY DOCUMENTS OR ANY OTHER INFORMATION
PROVIDED BY OR ON BEHALF OF SELLER TO PURCHASER, OR ANY OTHER MATTER OR THING
REGARDING THE PROPERTY. PURCHASER ACKNOWLEDGES AND AGREES THAT UPON CLOSING
SELLER SHALL SELL AND CONVEY TO PURCHASER AND PURCHASER SHALL ACCEPT THE
PROPERTY “AS IS, WHERE IS, WITH ALL FAULTS”, EXCEPT TO THE EXTENT EXPRESSLY
PROVIDED OTHERWISE IN THIS AGREEMENT. PURCHASER HAS NOT RELIED AND WILL NOT RELY
ON, AND SELLER IS NOT LIABLE FOR OR BOUND BY, ANY EXPRESS OR IMPLIED WARRANTIES,
GUARANTIES, STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO THE
PROPERTY OR RELATING THERETO MADE OR FURNISHED BY SELLER, THE MANAGER OF THE
PROPERTY, OR ANY REAL ESTATE BROKER OR AGENT REPRESENTING OR PURPORTING TO
REPRESENT SELLER, TO WHOMEVER MADE OR GIVEN, DIRECTLY OR INDIRECTLY, VERBALLY OR
IN WRITING, UNLESS SPECIFICALLY SET FORTH IN THIS AGREEMENT. PURCHASER
REPRESENTS TO SELLER THAT PURCHASER HAS CONDUCTED, OR WILL CONDUCT PRIOR TO
CLOSING, SUCH INVESTIGATIONS OF THE PROPERTY, INCLUDING BUT NOT LIMITED TO, THE
PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, AS PURCHASER DEEMS NECESSARY TO
SATISFY ITSELF AS TO THE CONDITION OF THE PROPERTY AND THE EXISTENCE OR
NONEXISTENCE OR CURATIVE ACTION TO BE TAKEN WITH RESPECT TO ANY HAZARDOUS OR
TOXIC SUBSTANCES ON OR DISCHARGED FROM THE PROPERTY, AND WILL RELY SOLELY UPON
SAME AND NOT UPON ANY INFORMATION PROVIDED BY OR ON BEHALF OF SELLER OR ITS
AGENTS OR EMPLOYEES WITH RESPECT THERETO, OTHER THAN SUCH REPRESENTATIONS,
WARRANTIES AND COVENANTS OF SELLER AS ARE EXPRESSLY SET FORTH IN THIS AGREEMENT.
UPON CLOSING, PURCHASER SHALL ASSUME THE RISK THAT ADVERSE MATTERS, INCLUDING
BUT NOT LIMITED TO, CONSTRUCTION DEFECTS AND ADVERSE PHYSICAL AND ENVIRONMENTAL
CONDITIONS, MAY NOT HAVE BEEN REVEALED BY PURCHASER’S INVESTIGATIONS, AND
PURCHASER, UPON CLOSING, SHALL BE DEEMED TO HAVE WAIVED, RELINQUISHED AND
RELEASED SELLER FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION
(INCLUDING CAUSES OF ACTION IN TORT), LOSSES, DAMAGES, LIABILITIES, COSTS AND
EXPENSES (INCLUDING ATTORNEYS’ FEES AND COURT COSTS) OF ANY AND EVERY KIND OR
CHARACTER, KNOWN OR UNKNOWN, WHICH PURCHASER MIGHT HAVE ASSERTED OR ALLEGED
AGAINST SELLER AT ANY TIME BY REASON OF OR ARISING OUT OF ANY CONSTRUCTION
DEFECTS, PHYSICAL CONDITIONS, VIOLATIONS OF ANY APPLICABLE LAWS (INCLUDING ANY
ENVIRONMENTAL LAWS) AND ANY AND ALL OTHER ACTS, OMISSIONS, EVENTS, CIRCUMSTANCES
OR MATTERS REGARDING THE PROPERTY; PROVIDED, HOWEVER, THAT THE FOREGOING
PROVISION SHALL NOT BE CONSTRUED TO LIMIT ANY REMEDY PROVIDED TO PURCHASER UNDER
SECTION 6.3 OF THIS AGREEMENT. PURCHASER AGREES THAT SHOULD ANY CLEANUP,
REMEDIATION

 

16

--------------------------------------------------------------------------------


 


OR REMOVAL OF HAZARDOUS SUBSTANCES OR OTHER ENVIRONMENTAL CONDITIONS ON THE
PROPERTY BE REQUIRED AFTER THE DATE OF CLOSING, SUCH CLEAN-UP, REMOVAL OR
REMEDIATION SHALL BE THE RESPONSIBILITY OF AND SHALL BE PERFORMED AT THE SOLE
COST AND EXPENSE OF PURCHASER. PURCHASER ACKNOWLEDGES THAT NO REPRESENTATIONS
HAVE BEEN MADE BY SELLER, KIMPTON, ANY BROKER, OR THEIR RESPECTIVE AGENTS OR
EMPLOYEES OR IN ANY MARKETING OR OTHER MATERIALS IN ORDER TO INDUCE PURCHASER TO
ENTER INTO THIS AGREEMENT, OTHER THAN AS EXPRESSLY STATED HEREIN. WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, PURCHASER ACKNOWLEDGES THAT NONE OF
SELLER, KIMPTON, ANY BROKER, OR THEIR RESPECTIVE AGENTS OR EMPLOYEES HAVE
(I) MADE ANY REPRESENTATION OR STATEMENT TO PURCHASER OF THE INVESTMENT
POTENTIAL OR RESALE AT ANY FUTURE DATE, AT A PROFIT OR OTHERWISE, OF THE
PROPERTY; (II) RENDERED ANY ADVICE OR EXPRESSED ANY OPINIONS TO PURCHASER
REGARDING ANY TAX CONSEQUENCES OF OWNERSHIP OF THE PROPERTY OR (III) MADE ANY
STATEMENT OR REPRESENTATION NOT SET FORTH IN THIS AGREEMENT, INCLUDING ANY
STATEMENT OR REPRESENTATION AS TO THE LENGTH OR TYPE OF THE SERVICES PROVIDED BY
THE HOTEL UNIT TO THE UNITS, THE VIEWS FROM THE UNITS NOT BEING IMPACTED IN THE
FUTURE OR THE TYPE, PERMANENCE OR NATURE OF THE SPA SERVICES OF THE HOTEL UNIT
OR ANY OTHER HOTEL ADJACENT TO THE UNITS. PURCHASER ACKNOWLEDGES THAT PURCHASER
HAS READ AND UNDERSTANDS EACH AND EVERY PART OF THIS AGREEMENT. THE PROVISIONS
OF THIS SECTION 8.2 SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT OR THE
CLOSING.


 


8.3                                 WAIVERS OF DECEPTIVE TRADE PRACTICES ACT.
PURCHASER ACKNOWLEDGES AND AGREES, ON ITS OWN BEHALF AND ON BEHALF OF ITS
ASSIGNS AND SUCCESSORS, THAT THE TEXAS DECEPTIVE TRADE PRACTICES — CONSUMER
PROTECTION ACT, SUBCHAPTER E OF CHAPTER 17 OF THE TEXAS BUSINESS AND COMMERCE
CODE (THE “DTPA”), IS NOT APPLICABLE TO THIS TRANSACTION. ACCORDINGLY,
PURCHASER’S RIGHTS AND REMEDIES WITH RESPECT TO THIS TRANSACTION, AND WITH
RESPECT TO ALL ACTS OR PRACTICES OF THE OTHER, PAST, PRESENT OR FUTURE, IN
CONNECTION WITH THIS TRANSACTION, SHALL BE GOVERNED BY LEGAL PRINCIPLES OTHER
THAN THE DTPA. IN FURTHERANCE THEREOF, PURCHASER AGREES AS FOLLOWS:


 


(A)                                  PURCHASER REPRESENTS THAT IT IS A BUSINESS
CONSUMER AND THAT IT SEEKS TO ACQUIRE BY PURCHASE OR LEASE THE GOODS OR SERVICES
THAT ARE THE SUBJECT OF THIS AGREEMENT FOR COMMERCIAL OR BUSINESS USE. PURCHASER
FURTHER REPRESENTS THAT IT HAS KNOWLEDGE AND EXPERIENCE IN FINANCIAL AND
BUSINESS MATTERS THAT ENABLE IT TO EVALUATE THE MERITS AND RISKS OF THE BUSINESS
TRANSACTION THAT IS THE SUBJECT OF THIS AGREEMENT. PURCHASER ALSO REPRESENTS
THAT IT IS NOT IN A SIGNIFICANTLY DISPARATE BARGAINING POSITION IN RELATION TO
SELLER.


 


(B)                                 PURCHASER REPRESENTS THAT IT HAS BEEN
REPRESENTED BY LEGAL COUNSEL IN SEEKING OR ACQUIRING THE GOODS OR SERVICES THAT
ARE THE SUBJECT OF THIS AGREEMENT AND THAT THE TRANSACTION CONTEMPLATED BY THIS
AGREEMENT DOES NOT INVOLVE THE PURCHASE OR LEASE OF A FAMILY RESIDENCE OCCUPIED
OR TO BE OCCUPIED AS THE RESIDENCE OF PURCHASER. PURCHASER SHALL CAUSE ITS LEGAL
COUNSEL TO SIGN THIS AGREEMENT IN THE SPACE PROVIDED BELOW FOR THE PURPOSE OF
COMPLYING WITH SECTION 17.42(A)(3) OF THE DTPA.


 


(C)                                  PURCHASER AGREES, ON ITS OWN BEHALF AND ON
BEHALF OF ITS ASSIGNS AND SUCCESSORS, THAT ALL OF ITS RIGHTS AND REMEDIES UNDER
THE DTPA ARE WAIVED AND RELEASED, INCLUDING SPECIFICALLY, WITHOUT LIMITATION,
ALL RIGHTS AND REMEDIES RESULTING FROM OR ARISING OUT OF ANY AND ALL ACTS OR
PRACTICES OF SELLER IN CONNECTION WITH THIS TRANSACTION, WHETHER SUCH ACTS OR
PRACTICES OCCUR BEFORE OR AFTER THE EXECUTION OF THIS AGREEMENT; PROVIDED,
HOWEVER, NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, IN ACCORDANCE WITH
SECTION 17.42 OF THE DTPA, PURCHASER DOES NOT WAIVE SECTION 17.555 OF THE DTPA.

 

17

--------------------------------------------------------------------------------


 


8.4                                 EFFECT AND SURVIVAL OF DISCLAIMERS. SELLER
HAS INFORMED PURCHASER THAT THE COMPENSATION TO BE PAID TO SELLER FOR THE
PROPERTY HAS BEEN DECREASED TO TAKE INTO ACCOUNT THAT THE PROPERTY IS BEING SOLD
SUBJECT TO THE PROVISIONS OF THIS ARTICLE VIII. SELLER AND PURCHASER AGREE THAT
THE PROVISIONS OF THIS ARTICLE VIII SHALL SURVIVE CLOSING.


 


ARTICLE IX


 


MISCELLANEOUS


 


9.1                                 BROKER. SELLER AND PURCHASER REPRESENT EACH
TO THE OTHER THAT EACH HAS HAD NO DEALINGS WITH ANY BROKER, FINDER OR OTHER
PARTY CONCERNING PURCHASER’S PURCHASE OF THE PROPERTY EXCEPT DUNHILL
PARTNERS, INC. (“BROKER”). IF (AND ONLY IF) THE TRANSACTION THAT IS THE SUBJECT
OF THIS AGREEMENT IS CONSUMMATED, SELLER SHALL PAY A COMMISSION (THE “SALES
COMMISSION”) TO BROKER EQUAL TO TWO PERCENT (2%) OF THE PURCHASE PRICE, PAYABLE
AS FOLLOWS: (A) SELLER SHALL PAY FIFTY PERCENT (50%) OF THE SALES COMMISSION TO
BROKER AT CLOSING, AND (B) SELLER SHALL PAY THE REMAINING FIFTY PERCENT (50%) OF
THE SALES COMMISSION TO BROKER NO LATER THAN TWO (2) BUSINESS DAYS AFTER THE
PURCHASE MONEY FINANCING HAS BEEN PAID IN FULL. SELLER AND PURCHASER EACH HEREBY
AGREE TO INDEMNIFY AND HOLD THE OTHER HARMLESS FROM ALL LOSS, COST, DAMAGE OR
EXPENSE (INCLUDING REASONABLE ATTORNEY’S FEES) INCURRED BY THE OTHER AS A RESULT
OF ANY CLAIM ARISING OUT OF THE ACTS OF THE INDEMNIFYING PARTY (OR OTHERS ON ITS
BEHALF) FOR A COMMISSION, FINDER’S FEE OR SIMILAR COMPENSATION MADE BY ANY
BROKER, FINDER OR ANY PARTY WHO CLAIMS TO HAVE DEALT WITH SUCH PARTY EXCEPT
BROKER. THE FOREGOING REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS SECTION
SHALL SURVIVE THE CLOSING. THE TEXAS REAL ESTATE LICENSE ACT REQUIRES WRITTEN
NOTICE TO PURCHASER THAT IT SHOULD HAVE AN ATTORNEY EXAMINE AN ABSTRACT OF TITLE
TO THE PROPERTY BEING PURCHASED OR OBTAIN A TITLE INSURANCE POLICY. NOTICE TO
THAT EFFECT IS, THEREFORE, HEREBY GIVEN TO PURCHASER.


 


9.2                                 ERISA. PURCHASER REPRESENTS THAT PURCHASER
IS NOT AN EMPLOYEE BENEFIT PLAN OR A GOVERNMENTAL PLAN OR A PARTY IN INTEREST OF
EITHER SUCH A PLAN, AND THAT THE FUNDS BEING USED TO ACQUIRE THE PROPERTY ARE
NOT PLAN ASSETS OR SUBJECT TO STATE LAWS REGULATING INVESTMENTS OF AND FIDUCIARY
OBLIGATIONS WITH RESPECT TO A GOVERNMENTAL PLAN. AS USED HEREIN, THE TERMS
“EMPLOYEE BENEFIT PLAN”, “PARTY IN INTEREST”, “PLAN ASSETS” AND “GOVERNMENTAL
PLAN” SHALL HAVE THE RESPECTIVE MEANINGS ASSIGNED TO SUCH TERMS IN ERISA, AND
THE TERM “ERISA” SHALL MEAN THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS AMENDED, AND THE REGULATIONS PROMULGATED IN CONNECTION THEREWITH. UPON THE
REQUEST OF SELLER, PURCHASER SHALL DELIVER TO SELLER AT CLOSING A CERTIFICATE
STATING THAT THE FOREGOING REPRESENTATIONS ARE TRUE AND CORRECT AND CONTAINING
AN AGREEMENT BY PURCHASER TO INDEMNIFY SELLER AGAINST ANY INACCURACY IN SUCH
REPRESENTATIONS. THE FOREGOING COVENANTS SHALL SURVIVE CLOSING.


 


9.3                                 ASSIGNABILITY. PURCHASER MAY NOT ASSIGN ITS
RIGHTS UNDER THIS AGREEMENT TO ANYONE OTHER THAN A PERMITTED ASSIGNEE (AS
HEREINAFTER DEFINED) WITHOUT FIRST OBTAINING (A) SELLER’S WRITTEN APPROVAL,
WHICH MAY BE GIVEN OR WITHHELD IN SELLER’S SOLE DISCRETION, AND (B) THE WRITTEN
APPROVAL OF LENDER AND HOTEL LENDER. SUBJECT TO THE CONDITIONS SET FORTH IN THIS
SECTION 9.3, PURCHASER MAY ASSIGN ITS RIGHTS UNDER THIS AGREEMENT TO A PERMITTED
ASSIGNEE WITHOUT THE PRIOR WRITTEN CONSENT OF SELLER. IN THE EVENT THAT
PURCHASER DESIRES TO ASSIGN ITS RIGHTS UNDER THIS AGREEMENT TO A PERMITTED
ASSIGNEE, PURCHASER SHALL SEND WRITTEN NOTICE TO SELLER AT LEAST FIVE
(5) BUSINESS DAYS PRIOR TO THE EFFECTIVE DATE OF SUCH ASSIGNMENT STATING THE
NAME AND, IF APPLICABLE, THE CONSTITUENT PERSONS OR ENTITIES OF THE PERMITTED
ASSIGNEE. SUCH ASSIGNMENT SHALL NOT BECOME EFFECTIVE UNTIL SUCH PERMITTED
ASSIGNEE EXECUTES AN INSTRUMENT REASONABLY SATISFACTORY TO SELLER IN FORM AND
SUBSTANCE WHEREBY THE PERMITTED ASSIGNEE EXPRESSLY ASSUMES EACH OF THE
OBLIGATIONS OF PURCHASER UNDER THIS AGREEMENT, INCLUDING SPECIFICALLY, WITHOUT
LIMITATION, ALL OBLIGATIONS CONCERNING THE EARNEST MONEY. NO ASSIGNMENT SHALL
RELEASE OR OTHERWISE RELIEVE PURCHASER FROM ANY OBLIGATIONS HEREUNDER. FOR
PURPOSES OF THIS SECTION 9.3, THE TERM “PERMITTED ASSIGNEE” SHALL MEAN AN (I) A
LIMITED LIABILITY COMPANY OR CORPORATION IN WHICH WILLIAM L. HUTCHINSON OWNS OR
CONTROLS A MAJORITY OF THE VOTING OWNERSHIP INTERESTS, (II) A GENERAL
PARTNERSHIP IN WHICH WILLIAM L. HUTCHINSON IS A GENERAL

 

18

--------------------------------------------------------------------------------


 


PARTNER OWNING A MAJORITY OF THE TOTAL PARTNERSHIP INTERESTS THEREIN, OR (III) A
LIMITED PARTNERSHIP IN WHICH THE GENERAL PARTNER IS WILLIAM L. HUTCHINSON OR AN
ENTITY OWNED OR CONTROLLED BY WILLIAM L. HUTCHINSON.


 


9.4                                 CONFIDENTIALITY. THE INFORMATION SUPPLIED TO
OR MADE AVAILABLE TO PURCHASER BY SELLER PURSUANT TO THIS AGREEMENT SHALL NOT BE
RELEASED OR DISCLOSED TO ANY OTHER PARTIES UNLESS AND UNTIL THIS TRANSACTION HAS
CLOSED WITHOUT THE PRIOR WRITTEN CONSENT OF SELLER. SELLER SHALL NOT WITHHOLD
ITS CONSENT TO DISCLOSURE OF SUCH INFORMATION TO PURCHASER’S ATTORNEY OR TO ANY
PROSPECTIVE LENDER. IN THE EVENT THAT THIS TRANSACTION IS NOT CLOSED FOR ANY
REASON, THEN (A) PURCHASER SHALL REFRAIN, AND SHALL CAUSE ITS AGENTS,
REPRESENTATIVES AND ACCOUNTANTS TO REFRAIN, FROM DISCLOSING ALL SUCH INFORMATION
TO ANY OTHER PARTY, (B) PURCHASER SHALL PROMPTLY RETURN TO SELLER ANY
STATEMENTS, DOCUMENTS, SCHEDULES, EXHIBITS OR OTHER WRITTEN INFORMATION OBTAINED
FROM SELLER IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTION CONTEMPLATED
HEREIN, AND (C) NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED ELSEWHERE IN
THIS AGREEMENT, THE COVENANT SET FORTH IN THE FOREGOING CLAUSES (A) AND
(B) SHALL SURVIVE ANY TERMINATION OF THIS AGREEMENT. IT IS UNDERSTOOD AND AGREED
THAT, WITH RESPECT TO ANY PROVISION OF THIS AGREEMENT WHICH REFERS TO THE
TERMINATION OF THIS AGREEMENT AND THE RETURN OF THE EARNEST MONEY TO PURCHASER,
SUCH EARNEST MONEY SHALL NOT BE RETURNED TO PURCHASER UNLESS AND UNTIL PURCHASER
HAS FULFILLED ITS OBLIGATION TO RETURN TO SELLER THE MATERIALS DESCRIBED IN
CLAUSE (B) OF THE PRECEDING SENTENCE. IN THE EVENT OF A BREACH OR THREATENED
BREACH BY PURCHASER OR ITS AGENTS OR REPRESENTATIVES OF THIS SECTION 9.4, SELLER
SHALL BE ENTITLED TO AN INJUNCTION RESTRAINING PURCHASER OR ITS AGENTS OR
REPRESENTATIVES FROM DISCLOSING, IN WHOLE OR IN PART, SUCH CONFIDENTIAL
INFORMATION. NOTHING HEREIN SHALL BE CONSTRUED AS PROHIBITING SELLER FROM
PURSUING ANY OTHER AVAILABLE REMEDY AT LAW OR IN EQUITY FOR SUCH BREACH OR
THREATENED BREACH.


 


9.5                                 NOTICE. ALL NOTICES REQUIRED OR PERMITTED
HEREUNDER SHALL BE IN WRITING AND SHALL BE SERVED ON THE PARTIES AT THE
FOLLOWING ADDRESS:


 

If to
Seller:                                                                                   
Behringer Harvard Mockingbird Commons, LLC
Attention: Sam Gillespie
15601 Dallas Parkway, Suite 600
Addison, Texas 75001

 

With a copy to:                                                            
Powell Coleman & Arnold LLP
Attention: Pat Arnold
8080 North Central Expressway, Suite 1380
Dallas, Texas 75001

 

If to Purchaser:                                                              
Les Sallay
3850 Point Grey Road
Vancouver, B.C.
Canada V6R 1B4
Phone (604)739-9155
Fax (604)739-9516
Email: lsallay@telus.net

 

With a copy to:                                                            
Kevin M. Kerr, P.C.
Attorney at Law
1700 Alma Drive, Suite 405
Plano, Texas 75075
Phone: 972-424-7394
Fax: 972-424-7322
Email: kevin@kkerrlaw.com

 

19

--------------------------------------------------------------------------------


 

Any such notices shall be either (a) sent by certified mail, return receipt
requested, in which case notice shall be deemed delivered upon deposit, postage
prepaid in the U.S. mail, or (b) sent by a nationally recognized overnight
courier, in which case it shall be deemed delivered one business day after
deposit with such courier, or (c) delivered by hand delivery, in which case it
shall be deemed delivered upon receipt, or (d) sent by facsimile, in which case
it shall be deemed delivered upon verified transmission.. The above addresses
may be changed by written notice to the other party; provided, however, that no
notice of a change of address shall be effective until actual receipt of such
notice. Copies of notices are for informational purposes only, and a failure to
give or receive copies of any notice shall not be deemed a failure to give
notice.

 


9.6                                 TIME OF ESSENCE. TIME IS OF THE ESSENCE OF
THIS AGREEMENT.


 


9.7                                 COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED
IN TWO OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL
OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


9.8                                 CAPTIONS. THE CAPTIONS IN THIS AGREEMENT ARE
INSERTED FOR CONVENIENCE OF REFERENCE AND IN NO WAY DEFINE, DESCRIBE OR LIMIT
THE SCOPE OR INTENT OF THIS AGREEMENT OR ANY OF THE PROVISIONS HEREOF.


 


9.9                                 BINDING EFFECT. THIS AGREEMENT SHALL BE
BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE
LEGAL REPRESENTATIVES, SUCCESSORS AND PERMITTED ASSIGNS.


 


9.10                           ENTIRE AGREEMENT; MODIFICATIONS. THIS AGREEMENT
CONTAINS THE ENTIRE AGREEMENT BETWEEN THE PARTIES RELATING TO THE TRANSACTIONS
CONTEMPLATED HEREBY AND ALL PRIOR OR CONTEMPORANEOUS AGREEMENTS, UNDERSTANDINGS,
REPRESENTATIONS OR STATEMENTS, ORAL OR WRITTEN, ARE SUPERSEDED HEREBY. NO
WAIVER, MODIFICATION AMENDMENT, DISCHARGE OR CHANGE OF THIS AGREEMENT SHALL BE
VALID UNLESS THE SAME IS IN WRITING AND SIGNED BY THE PARTY AGAINST WHICH THE
ENFORCEMENT OF SUCH MODIFICATION, WAIVER, AMENDMENT DISCHARGE OR CHANGE IS
SOUGHT.


 


9.11                           PARTIAL INVALIDITY. ANY PROVISION OF THIS
AGREEMENT WHICH IS UNENFORCEABLE OR INVALID OR THE INCLUSION OF WHICH WOULD
AFFECT THE VALIDITY, LEGALITY OR ENFORCEMENT OF THIS AGREEMENT SHALL BE OF NO
EFFECT, BUT ALL THE REMAINING PROVISIONS OF THIS AGREEMENT SHALL REMAIN IN FULL
FORCE AND EFFECT.


 


9.12                           DISCHARGE OF OBLIGATIONS. EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED HEREIN, THE ACCEPTANCE OF THE DEED BY PURCHASER AT CLOSING
SHALL BE DEEMED TO BE A FULL PERFORMANCE AND DISCHARGE OF EVERY REPRESENTATION,
WARRANTY AND COVENANT MADE BY SELLER HEREIN AND EVERY AGREEMENT AND OBLIGATION
ON THE PART OF SELLER TO BE PERFORMED PURSUANT TO THE PROVISIONS HEREOF, AND
SUCH REPRESENTATIONS, WARRANTIES AND COVENANTS SHALL BE DEEMED TO MERGE INTO THE
DOCUMENTS DELIVERED AT CLOSING.


 


9.13                           NO RELATIONSHIP WITH KIMPTON. SELLER AND KIMPTON
HAVE ENTERED INTO A LICENSING AGREEMENT AND A HOTEL MANAGEMENT AGREEMENT THAT,
WHILE SUCH AGREEMENTS ARE IN EFFECT, RESPECTIVELY (I) PERMIT SELLER TO USE
CERTAIN TRADEMARKS, TRADE NAMES, SERVICE MARKS AND COPYRIGHTS ASSOCIATED WITH
THE NAME “HOTEL PALOMAR” (COLLECTIVELY, THE “KIMPTON INTELLECTUAL PROPERTY”) IN
CONNECTION WITH THE INITIAL SALE AND MARKETING OF THE UNITS, AND (II) PROVIDE
FOR KIMPTON TO MANAGE THE HOTEL UNIT. PURCHASER ACKNOWLEDGES AND AGREES THAT THE
PROPERTY HAS BEEN MARKETED TO, AND IS BEING SOLD TO, PURCHASER SOLELY BY SELLER
AND NOT BY KIMPTON, AND THAT KIMPTON SHALL NOT HAVE ANY LIABILITY OR OBLIGATION
IN CONNECTION WITH THE MARKETING AND SALE OF THE PROPERTY TO PURCHASER.
PURCHASER RELEASES KIMPTON FROM ANY LIABILITY WITH RESPECT TO ANY
REPRESENTATIONS OR DEFECTS, AND WAIVES ANY CLAIM WHATSOEVER AGAINST KIMPTON IN
RELATION TO THE MARKETING, SALE OR CONSTRUCTION OF THE PROPERTY. PURCHASER
FURTHER ACKNOWLEDGES AND AGREES THAT (A) KIMPTON IS NOT PART OF OR AN AGENT FOR
SELLER OR THE DECLARANT UNDER THE CONDOMINIUM DOCUMENTS AND HAS NOT ACTED AS A
BROKER, FINDER OR AGENT IN CONNECTION WITH THE SALE OF THE PROPERTY; (B) KIMPTON
HAS NOT ACTED AS THE DEVELOPER, ARCHITECT, ENGINEER, CONTRACTOR, SALES
REPRESENTATIVE, SPONSOR OR IN ANY SIMILAR

 

20

--------------------------------------------------------------------------------


 


CAPACITY IN CONNECTION WITH THE DEVELOPMENT OF THE PROPERTY OR THE MARKETING OR
SALE OF THE PROPERTY TO PURCHASER AND (C) KIMPTON (INCLUDING ANY REPRESENTATIVE
OR AGENT THEREOF) HAS NOT MADE ANY REPRESENTATION OR WARRANTY OF ANY NATURE
WHATSOEVER (EXPRESS OR IMPLIED) IN CONNECTION WITH THE SALE OF THE PROPERTY TO
PURCHASER. PURCHASER FURTHER ACKNOWLEDGES AND AGREES THAT PURCHASER IS NOT A
THIRD-PARTY BENEFICIARY OF ANY AGREEMENT BETWEEN SELLER AND KIMPTON AND THAT
THERE ARE NO GUARANTEES THAT THE HOTEL UNIT WILL BE OPERATED AS A HOTEL PALOMAR
OR THAT KIMPTON WILL MANAGE THE HOTEL UNIT AT THE CLOSING OR FOR ANY PERIOD
FOLLOWING THE CLOSING. PURCHASER FURTHER ACKNOWLEDGES AND AGREES THAT PURCHASER,
BY ACQUIRING THE PROPERTY, WILL NOT ACQUIRE ANY RIGHT OR INTEREST IN THE KIMPTON
INTELLECTUAL PROPERTY, WHICH SHALL AT ALL TIMES REMAIN THE SOLE AND EXCLUSIVE
PROPERTY OF KIMPTON. PURCHASER FURTHER ACKNOWLEDGES AND AGREES THAT PURCHASER
SHALL NOT USE ANY KIMPTON INTELLECTUAL PROPERTY, INCLUDING THE NAME “HOTEL
PALOMAR” WHEN LEASING OR RESELLING THE PROPERTY. PURCHASER FURTHER ACKNOWLEDGES
AND AGREES THAT IF KIMPTON NO LONGER MANAGES THE HOTEL UNIT, THEN ALL USE OF THE
KIMPTON INTELLECTUAL PROPERTY WILL IN ALL LIKELIHOOD CEASE AT AND BE REMOVED
FROM THE PROPERTY COMPRISING THE CONDOMINIUM REGIME OF WHICH THE PROPERTY IS A
PART (INCLUDING THE REMOVAL OF ALL SIGNS OR OTHER MATERIALS BEARING ANY
TRADEMARKS, TRADE NAMES, SERVICE MARKS AND COPYRIGHTS ASSOCIATED WITH THE NAME
“HOTEL PALOMAR”) AND CERTAIN HOTEL SERVICES (SUCH AS ROOM SERVICE, HOUSEKEEPING,
ETC.) MAY NO LONGER BE AVAILABLE TO THE UNITS. THERE IS NO ASSURANCE THAT THE
HOTEL UNIT AT ALL TIMES WILL BE HOTEL PALOMAR OR AN OPERATING HOTEL. SELLER DOES
NOT AND WILL NOT HAVE ANY LIABILITY TO PURCHASER REGARDING THE CESSATION OF
OPERATION OF THE HOTEL UNIT AS A HOTEL MANAGED BY KIMPTON OR FOR THE CESSATION
OF THE OPERATION OF THE HOTEL UNIT AS A HOTEL. KIMPTON IS A THIRD PARTY
BENEFICIARY OF THE APPLICABLE PORTIONS OF ARTICLE VIII HEREOF FOR (1) ASSERTING
THE DISCLAIMERS, WAIVERS AND/OR RELEASES CONTAINED IN SUCH SECTION AS A DEFENSE
IN ANY ACTION IN WHICH KIMPTON IS A PARTY AND (2) ENFORCING THE APPLICABLE
INDEMNIFICATION PROVISION AGAINST PURCHASER. PURCHASER ACKNOWLEDGES AND AGREES
THAT NO OPTIONAL HOTEL RENTAL PROGRAM HAS BEEN OR WILL BE ESTABLISHED BY SELLER
UNDER WHICH PROGRAM THE UNITS MAY BE RENTED AS GUEST ROOMS AT THE HOTEL UNIT. IF
SUCH A PROGRAM IS ESTABLISHED, PURCHASER AGREES AND ACKNOWLEDGES THAT A
PURCHASE, OR OFFER TO PURCHASE, OF ANY OF THE UNITS TO BE INCLUDED IN A RENTAL
PROGRAM IS NOT AN INVESTMENT OR A SECURITY UNDER ANY APPLICABLE SECURITY LAWS.
THE PROVISIONS OF THIS SECTION 9.13 SHALL SURVIVE THE CLOSING.


 


9.14                           RESALE CERTIFICATE. PURCHASER ACKNOWLEDGES THAT
TEXAS PROPERTY CODE SECTION 82.157 REQUIRES PURCHASER, BEFORE EXECUTING A
CONTRACT FOR THE RESALE OF ANY OF THE UNITS, TO FURNISH CERTAIN INFORMATION
REGARDING THE PROPERTY, INCLUDING A RESALE CERTIFICATE ISSUED BY THE RESIDENTIAL
ASSOCIATION, TO THE PROSPECTIVE PURCHASER.


 


9.15                           LIMITED LIABILITY. PURCHASER AGREES THAT IT DOES
NOT HAVE AND WILL NOT HAVE ANY CLAIMS OR CAUSES OF ACTION AGAINST ANY DISCLOSED
OR UNDISCLOSED OFFICER, DIRECTOR, EMPLOYEE, TRUSTEE, SHAREHOLDER, MEMBER,
PARTNER, PRINCIPAL, PARENT, SUBSIDIARY OR OTHER AFFILIATE OF SELLER, OR ANY
OFFICER, DIRECTOR, EMPLOYEE, TRUSTEE, SHAREHOLDER, MEMBER, PARTNER OR PRINCIPAL
OF ANY SUCH PARENT, SUBSIDIARY OR OTHER AFFILIATE (COLLECTIVELY, “SELLERS’
AFFILIATES”), ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. PURCHASER AGREES TO LOOK SOLELY TO SELLER AND
ITS ASSETS FOR THE SATISFACTION OF ANY LIABILITY OR OBLIGATION ARISING UNDER
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, OR FOR THE PERFORMANCE
OF ANY OF THE COVENANTS, WARRANTIES OR OTHER AGREEMENTS CONTAINED HEREIN, AND
FURTHER AGREES NOT TO SUE OR OTHERWISE SEEK TO ENFORCE ANY PERSONAL OBLIGATION
AGAINST ANY OF SELLERS’ AFFILIATES WITH RESPECT TO ANY MATTERS ARISING OUT OF OR
IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, NEITHER
THE NEGATIVE CAPITAL ACCOUNT OF ANY CONSTITUENT PARTNER OR MEMBER IN SELLER, NOR
ANY OBLIGATION OF ANY CONSTITUENT PARTNER OR MEMBER IN ANY ENTITY OWNING AN
INTEREST (DIRECTLY OR INDIRECTLY) IN SELLER TO RESTORE A NEGATIVE CAPITAL
ACCOUNT OR TO CONTRIBUTE CAPITAL TO SELLER (OR ANY ENTITY OWNING AN INTEREST,
DIRECTLY OR INDIRECTLY, IN ANY OTHER CONSTITUENT PARTNER OR MEMBER OF SELLER),
SHALL AT ANY TIME BE DEEMED TO BE THE PROPERTY OR AN ASSET OF SELLER OR ANY SUCH
OTHER PARTNER OR MEMBER. ACCORDINGLY, NEITHER PURCHASER NOR ANY OF ITS
SUCCESSORS OR ASSIGNS SHALL HAVE ANY RIGHT TO COLLECT, ENFORCE, OR PROCEED
AGAINST OR WITH RESPECT TO (A) THE NEGATIVE CAPITAL ACCOUNT OF ANY CONSTITUENT
PARTNER OR MEMBER IN SELLER, OR (B) ANY

 

21

--------------------------------------------------------------------------------


 


OBLIGATION OF ANY CONSTITUENT PARTNER OR MEMBER IN ANY ENTITY OWNING AN INTEREST
(DIRECTLY OR INDIRECTLY) IN SELLER TO RESTORE A NEGATIVE CAPITAL ACCOUNT OR TO
CONTRIBUTE CAPITAL TO SELLER (OR ANY ENTITY OWNING AN INTEREST, DIRECTLY OR
INDIRECTLY, IN ANY OTHER CONSTITUENT PARTNER OR MEMBER OF SELLER. THE PROVISIONS
OF THIS SECTION 9.15 SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT AND THE
CLOSING.


 


9.16                           NO THIRD PARTY RIGHTS. NOTHING IN THIS AGREEMENT,
EXPRESS OR IMPLIED, IS INTENDED TO CONFER UPON ANY PERSON, OTHER THAN THE
PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, ANY RIGHTS OR
REMEDIES UNDER OR BY REASON OF THIS AGREEMENT.


 


9.17                           FURTHER ASSURANCES. BOTH SELLER AND PURCHASER
AGREE THAT IT WILL WITHOUT FURTHER CONSIDERATION EXECUTE AND DELIVER SUCH OTHER
DOCUMENTS AND TAKE SUCH OTHER ACTION, WHETHER PRIOR OR SUBSEQUENT TO CLOSING, AS
MAY BE REASONABLY REQUESTED BY THE OTHER PARTY TO CONSUMMATE MORE EFFECTIVELY
THE TRANSACTIONS CONTEMPLATED HEREBY.


 


9.18                           CONSTRUCTION. THE PARTIES ACKNOWLEDGE THAT THE
PARTIES AND THEIR COUNSEL HAVE REVIEWED AND REVISED THIS AGREEMENT AND THAT THE
NORMAL RULE OF CONSTRUCTION TO THE EFFECT THAT ANY AMBIGUITIES ARE TO BE
RESOLVED AGAINST THE DRAFTING PARTY SHALL NOT BE EMPLOYED IN THE INTERPRETATION
OF THIS AGREEMENT OR ANY EXHIBITS OR AMENDMENTS HERETO.


 


9.19                           CALCULATION OF TIME PERIODS. UNLESS OTHERWISE
SPECIFIED, IN COMPUTING ANY PERIOD OF TIME DESCRIBED IN THIS AGREEMENT, THE DAY
OF THE ACT OR EVENT AFTER WHICH THE DESIGNATED PERIOD OF TIME BEGINS TO RUN IS
NOT TO BE INCLUDED AND THE LAST DAY OF THE PERIOD SO COMPUTED IS TO BE INCLUDED,
UNLESS SUCH LAST DAY IS A SATURDAY, SUNDAY OR LEGAL HOLIDAY UNDER THE LAWS OF
THE STATE OF TEXAS, IN WHICH EVENT THE PERIOD SHALL RUN UNTIL THE END OF THE
NEXT DAY WHICH IS NEITHER A SATURDAY, SUNDAY OR LEGAL HOLIDAY. THE FINAL DAY OF
ANY SUCH PERIOD SHALL BE DEEMED TO END AT 5 P.M., DALLAS, TEXAS TIME.


 


9.20                           APPLICABLE LAW. THIS AGREEMENT IS PERFORMABLE IN
DALLAS COUNTY, TEXAS, AND SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE SUBSTANTIVE FEDERAL LAWS OF THE UNITED STATES AND THE LAWS
OF THE STATE OF TEXAS. PURCHASER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION
OF ANY STATE OR FEDERAL COURT SITTING IN DALLAS COUNTY, TEXAS, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND HEREBY IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING SHALL BE HEARD
AND DETERMINED IN A STATE OR FEDERAL COURT SITTING IN DALLAS COUNTY, TEXAS. IF
EITHER PARTY SHALL EMPLOY AN ATTORNEY TO ENFORCE OR DEFINE THE RIGHTS OF SUCH
PARTY HEREUNDER, THE PREVAILING PARTY SHALL BE ENTITLED TO RECOVER FROM THE
NONPREVAILING PARTY ALL OF ITS REASONABLE EXPENSES, INCLUDING REASONABLE
ATTORNEYS’ FEES. PURCHASER AND SELLER AGREE THAT THE PROVISIONS OF THIS
SECTION SHALL SURVIVE THE CLOSING OF THE TRANSACTION CONTEMPLATED BY THIS
AGREEMENT.


 


9.21                           MUNICIPAL UTILITY DISTRICT NOTICES. PURCHASER
AGREES THAT IF THE PROPERTY OR ANY PORTION THEREOF IS LOCATED IN A MUNICIPAL
UTILITY DISTRICT, PURCHASER WILL, WITHIN FIVE (5) DAYS AFTER REQUEST BY SELLER,
EXECUTE ANY AND ALL NOTICES WHICH, IN THE OPINION OF COUNSEL FOR SELLER, ARE
REQUIRED BY LAW TO BE GIVEN TO PURCHASER WITH RESPECT TO THE PROPERTY.


 


9.22                           EXHIBITS AND SCHEDULES. THE FOLLOWING SCHEDULES
OR EXHIBITS ATTACHED HERETO (HEREIN SOMETIMES BEING REFERRED TO AS “EXHIBIT”)
SHALL BE DEEMED TO BE AN INTEGRAL PART OF THIS AGREEMENT:


 

A                                      LEGAL DESCRIPTION;
B                                        PROPERTY DOCUMENTS

 

22

--------------------------------------------------------------------------------


 

C                                        SPECIAL WARRANTY DEED
D                                       FIRPTA AFFIDAVIT
E                                         AGREEMENT REGARDING DISCLAIMERS
F.                                      THIRD AMENDMENT TO DECLARATION

 


9.23                           TENDER OF OFFER. UPON EXECUTION OF THIS AGREEMENT
BY PURCHASER AND DELIVERY OF SAME TO SELLER, THIS AGREEMENT SHALL CONSTITUTE AN
OFFER WHICH HAS BEEN SUBMITTED BY PURCHASER TO SELLER FOR SELLER’S APPROVAL. BY
EXECUTING THIS AGREEMENT AND SUBMITTING SAME TO SELLER, PURCHASER ACKNOWLEDGES
AND AGREES AS FOLLOWS: (A) THIS AGREEMENT MAY BE APPROVED OR DISAPPROVED BY
SELLER IN ITS SOLE AND UNFETTERED DISCRETION, WITH SELLER HAVING THE RIGHT TO
DISAPPROVE THIS AGREEMENT FOR ANY REASON WHATSOEVER, AND (B) SELLER’S APPROVAL
OF THIS AGREEMENT SHALL BE EVIDENCED ONLY BY SELLER’S EXECUTION OF THIS
AGREEMENT AND DELIVERY OF A COUNTERPART HEREOF EXECUTED BY BOTH SELLER AND
PURCHASER TO THE TITLE COMPANY. PURCHASER ACKNOWLEDGES THAT PURCHASER HAS NOT,
WILL NOT AND CANNOT RELY UPON ANY OTHER STATEMENT OR ACTION OF SELLER OR ITS
REPRESENTATIVES AS EVIDENCE OF SELLER’S APPROVAL OF THIS AGREEMENT.


 


9.24                           LIKE KIND EXCHANGE. IN THE EVENT THAT SELLER
ELECTS TO SELL THE PROPERTY AS PART OF A LIKE KIND EXCHANGE PURSUANT TO
SECTION 1031 OF THE INTERNAL REVENUE CODE, PURCHASER AGREES TO COOPERATE WITH
SELLER IN CONNECTION THEREWITH AND TO EXECUTE AND DELIVER ALL DOCUMENTS WHICH
REASONABLY MAY BE REQUIRED TO EFFECTUATE SUCH EXCHANGE AS A QUALIFIED
TRANSACTION PURSUANT TO SECTION 1031 OF THE CODE; PROVIDED THAT: (A) THE CLOSING
SHALL NOT BE DELAYED; (B) PURCHASER INCURS NO ADDITIONAL COST OR LIABILITY IN
CONNECTION WITH THE LIKE-KIND EXCHANGE; (C) SELLER PAYS ALL COSTS ASSOCIATED
WITH THE LIKE-KIND EXCHANGE; AND (D) PURCHASER IS NOT OBLIGATED TO TAKE TITLE TO
ANY PROPERTY OTHER THAN THE PROPERTY.


 


9.25                           BACK-UP CONTRACTS. NOTWITHSTANDING THE EXECUTION
OF THIS AGREEMENT, SELLER SHALL HAVE THE RIGHT TO ENTER INTO ONE OR MORE
“BACK-UP” CONTRACTS, PURSUANT TO WHICH SELLER AGREES TO SELL THE PROPERTY OR ANY
PORTION THEREOF TO ANOTHER PARTY IN THE EVENT THAT THIS AGREEMENT IS TERMINATED.
SELLER SHALL BE UNDER NO OBLIGATION TO DISCLOSE ANY SUCH “BACK-UP” CONTRACTS OR
THE TERMS THEREOF TO PURCHASER.


 


9.26                           EFFECTIVE DATE. THE OFFER BY PURCHASER HEREIN
CONTAINED SHALL AUTOMATICALLY BE WITHDRAWN AND BECOME OF NO FORCE OR EFFECT
UNLESS THIS AGREEMENT IS EXECUTED BY SELLER AND DELIVERED TO THE TITLE COMPANY
ON OR BEFORE 5 P.M., DALLAS, TEXAS TIME, ON NOVEMBER 15, 2008. THE “EFFECTIVE
DATE” OF THIS AGREEMENT SHALL BE THE DATE OF DELIVERY TO THE TITLE COMPANY OF A
FULLY EXECUTED COUNTERPART OF THIS AGREEMENT, AS EVIDENCED BY THE TITLE
COMPANY’S NOTATION IN THE SPACE SET FORTH BELOW.


 


9.27                           INSULATION. THE INFORMATION RELATING TO
INSULATION INSTALLED IN THE PROPERTY, AS REQUIRED BY THE FEDERAL TRADE
COMMISSION REGULATIONS, IS AS SET FORTH IN THIS SECTION 9.27:


 

(A)                                  THE EXTERIOR WALLS OF IMPROVED LIVING AREAS
ARE INSULATED WITH FIBERGLASS BATT AND/OR CONTINUOUS INSULATION TO A THICKNESS
OF 3.5 INCHES. THE THROUGH WALL R-VALUE EQUALS 11.

 

(B)                                  THE PARTY WALLS ARE INSULATED WITH ONE
LAYER OF 6 INCH FIBERGLASS BATT INSULATION. THE THROUGH WALL R-VALUE EQUALS 19.

 

(C)                                  THE CORRIDOR WALLS ARE INSULATED WITH ONE
LAYER OF 3.5 INCH FIBERGLASS BATT INSULATION. THE THROUGH WALL R-VALUE EQUALS
11.

 

(D)                                  THE MIDFLOORS ARE NOT INSULATED. THE
THROUGH FLOOR R-VALUE EQUALS 4 TO 6 BY USE OF THE 10 INCH CONCRETE SLAB.

 

23

--------------------------------------------------------------------------------


 

(E)                                  THE ROOF ABOVE THE IMPROVED LIVING AREAS OF
THE TOP FLOOR ONLY IS INSULATED WITH 1-1/2 INCH RIGID ROOF INSULATION. THE
THROUGH CEILING R-VALUE EQUALS A MINIMUM OF 19.

 

(R VALUE MEANS RESISTANCE TO HEAT FLOW; THE HIGHER THE R VALUE, THE GREATER THE
INSULATING POWER.)

 

THE INSULATION INFORMATION WAS FURNISHED TO SELLER BY THE INSTALLER AND/OR
MANUFACTURER OF THE INSULATION AND IF THERE IS A CHANGE OF THE INSULATION
INFORMATION, SELLER WILL FURNISH TO PURCHASER A WRITTEN STATEMENT OF SUCH
INFORMATION.

 


9.28                           RCLA NOTICE. THIS AGREEMENT IS SUBJECT TO CHAPTER
27 OF THE TEXAS PROPERTY CODE. THE PROVISIONS OF THAT CHAPTER MAY AFFECT YOUR
RIGHT TO RECOVER DAMAGES ARISING FROM A CONSTRUCTION DEFECT. IF YOU HAVE A
COMPLAINT CONCERNING A CONSTRUCTION DEFECT AND THAT DEFECT HAS NOT BEEN
CORRECTED AS MAY BE REQUIRED BY LAW OR BY CONTRACT, YOU MUST PROVIDE THE NOTICE
REQUIRED BY CHAPTER 27 OF THE TEXAS PROPERTY CODE TO THE SELLER BY CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, NOT LATER THAN THE 60TH DAY BEFORE THE DATE YOU
FILE SUIT TO RECOVER DAMAGES IN A COURT OF LAW OR INITIATE ARBITRATION. THE
NOTICE MUST REFER TO CHAPTER 27 OF THE TEXAS PROPERTY CODE AND MUST DESCRIBE THE
CONSTRUCTION DEFECT. IF REQUESTED BY THE SELLER, YOU MUST PROVIDE THE SELLER AN
OPPORTUNITY TO INSPECT AND CURE THE DEFECT AS PROVIDED BY SECTION 27.004 OF THE
TEXAS PROPERTY CODE. COPIES OF ANY NOTICES GIVEN BY PURCHASER DIRECTLY TO ANY
CONTRACTOR UNDER CHAPTER 27 OF THE TEXAS PROPERTY CODE MUST ALSO BE
CONTEMPORANEOUSLY SENT TO SELLER.

 

24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the Effective Date.

 

 

 

SELLER:

 

 

 

BEHRINGER HARVARD MOCKINGBIRD COMMONS, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

PURCHASER:

 

 

 

JEL INVESTMENTS, LTD.,

 

a Canadian corporation

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

Signature Pages

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT BY TITLE COMPANY

 

The Title Company hereby acknowledges receipt of (a) a counterpart of this
Agreement executed by Seller and Purchaser on the          day of
                               2008 (the “Effective Date”), and (b) Earnest
Money from Purchaser in the amount of One Hundred Thousand and No/100 Dollars
($100,000.00) on the          day of                                2008.

 

 

FEDERAL TITLE, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

Signature Pages

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEGAL DESCRIPTION OF PROPERTY

 

The Property consists of: (a) the Units listed on Exhibit A-1 attached hereto
(the “Units”), of the M Central Residences, a Condominium, created pursuant to
the Residential Condominium Declaration recorded in Volume 2005182, Page 00204
of the Real Property Records of Dallas County, Texas, and all amendments thereto
(the “Residential Declaration”), and located within the Residential Unit of the
M Central Master Condominium, created pursuant to the Master Condominium
Declaration for the M Central Master Condominium, recorded in Volume 2005182,
Page 00111 of the Real Property Records of Dallas County, Texas, and all
amendments thereto (the “Master Declaration”), covering a building built on land
located in Dallas County, Texas; together with the undivided interests,
appurtenant to the Units, in and to the Common Elements in the percentages
designated for the Units on Exhibit “C” attached to the Residential Declaration;
(b) the exclusive right to use the Parking Spaces listed on Exhibit A-2 attached
hereto, as limited common elements appurtenant to the Units; and (c) the
exclusive right to use the Storage Spaces listed on Exhibit A-3 attached hereto,
as limited common elements appurtenant to the Units.

 

1

--------------------------------------------------------------------------------


 

Exhibit A-1

 

Units to be Sold

 

Unit #

4A #406

5A #506

6A #606

7A #706

8A #806

5B #505

6B #605

7B #705

8B #805

3C #304 Mod

5C #504

6C #604

7C #704

8C #804

2D #203

3D #303

4D #403

5D #503

6D #603

7D #703

8D #803

2E #202 Mod

3E #302

4E #402

5E #502

6E #602

7E #702

8E #802

2F #201

3F #301

4F #401

5F #501

6F #601

7F #701

8F #801

2G #200 Mod

4G #400

6G #600

7G #700

8G #800

2H #206

3H #306

2I #205

3I #305

1A #103

1B #102

1C #103

1D #104

9A #903

9B #902

9C #901

9D #900

 

1

--------------------------------------------------------------------------------


 

Exhibit A-2

 

Parking Spaces

 

1

--------------------------------------------------------------------------------


 

Exhibit A-3

 

Storage Spaces

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

PROPERTY DOCUMENTS

 

Seller shall deliver the following to Purchaser to the extent in Seller’s
possession:

 

1.             Copies of the Condominium Documents.

 

2.             Copies of the Loan Documents.

 

3.             Copies of all vendor and service contracts to which Seller is a
party that are currently in effect with respect to the Property, including, but
not limited to, all agreements for the provision of janitorial, maintenance,
trash removal, landscaping and security services, to the extent in Seller’s
possession.

 

4.             Operating statements for the Property for the most recent twelve
(12) months (or the period of Seller’s ownership of the Property, if less) in
the format customarily prepared for Seller by the current manager of the
Property.

 

5.             An inventory of the Personal Property, if any, to be conveyed to
Purchaser at Closing.

 

6.             Copies of the ad valorem and personal property tax statements
covering the Property for the current tax year (if available) and for the
previous two (2) years (or the period of Seller’s ownership of the Property, if
less).

 

7.             All Governmental licenses and permits issued to Seller with
respect to the Property to the extent in Seller’s possession, including
specifically, without limitation, building permits, certificates of occupancy,
and special or conditional use permits in Seller’s possession.

 

8.             Plans and specifications for the Improvements, to the extent in
Seller’s possession.

 

9.             Copies of all guaranties and warranties covering the Property, to
the extent in Seller’s possession.

 

10.           Any environmental, soil, or engineering reports prepared with
respect to the Property which are in Seller’s possession.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

SPECIAL WARRANTY DEED

 

STATE OF TEXAS

§

 

 

§

KNOW ALL MEN BY THESE PRESENTS:

COUNTY OF DALLAS

§

 

 

THAT, Behringer Harvard Mockingbird Commons, LLC, a Delaware limited liability
company, the owner of certain Residential Units in that certain condominium
created by the master declaration for the M Central Master Condominium, recorded
in Volume 2005182, Page 00111 of the Real Property Records of Dallas County,
Texas (whether one or more, “Grantor”) (and under which Grantor is the
Declarant), and pursuant to that certain Condominium Declaration for the M
Central Residences, a Condominium, recorded in Volume 2005182, Page 00204 of the
Real Property Records of Dallas County, Texas, for and in consideration of good
and valuable consideration paid by
                                                                              ,
a                                                              (whether one or
more, “Grantee”), the receipt and sufficiency of which are hereby acknowledged
and confessed, and the further consideration of the execution and delivery by
Grantee of one certain promissory note (“Note”) of even date herewith in the
principal sum of                                          and     /100 Dollars
($                            ) payable to the order of Grantor, as therein
provided and bearing interest at the rates therein specified, the payment of
which Note is secured by the vendor’s lien herein retained by Grantor (“Vendor’s
Lien”) and is additionally secured by a deed of trust of even date herewith to
                        , as Trustee, for the benefit of Grantor, subject to the
exceptions, liens, encumbrances, terms and provisions hereinafter set forth and
described, has GRANTED, BARGAINED, SOLD and CONVEYED and by these presents does
hereby GRANT, BARGAIN, SELL and CONVEY unto Grantee the Subject Property
situated in Dallas County, Texas, and being described in Exhibit “A” attached
hereto and incorporated herein by reference for all purposes.

 

TOGETHER WITH, all and singular, the rights, benefits, privileges, easements,
tenements, hereditaments, appurtenances and interests thereon or in anywise
appertaining thereto (said rights, benefits, privileges, easements, tenements,
hereditaments, appurtenances and interests being hereinafter referred to as the
“Subject Property”).

 

This conveyance is made subject and subordinate to the encumbrances and
exceptions (“Permitted Exceptions”) described in Exhibit B attached hereto and
incorporated herein by reference for all purposes, but only to the extent they
affect or relate to the Subject Property and without limitation or expansion of
the scope of the special warranty herein contained.

 

TO HAVE AND TO HOLD the Subject Property, subject to the Permitted Exceptions as
aforesaid, unto Grantee and Grantee’s heirs, executors, administrators, personal
representatives, successors and assigns forever; and Grantor does hereby bind
Grantor and Grantor’s heirs, executors, administrators, personal
representatives, successors and assigns to WARRANT and FOREVER DEFEND, all and
singular, the Subject Property, subject to the Permitted Exceptions, unto
Grantee and Grantee’s heirs, executors, administrators, personal
representatives, successors and assigns, against every person whomsoever
lawfully claiming or to claim the same or any part thereof by, through or under
Grantor, but not otherwise.

 

Grantee, by its acceptance hereof, does hereby assume and agree to pay any and
all ad valorem taxes and special assessments pertaining to the Subject Property
for the calendar year in which this special warranty deed is executed and
delivered and all subsequent years, there having been a proper proration of
ad valorem taxes for the current calendar year between Grantor and Grantee.

 

1

--------------------------------------------------------------------------------


 

The Vendor’s Lien, together with the superior title to the Subject Property, is
retained herein for the benefit of Grantor until the Note is fully paid
according to its terms, at which time this Special Warranty Deed shall become
absolute.

 

EXECUTED as of the                day of                               , 20    .

 

 

GRANTOR:

 

 

 

 

 

,

 

a

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

STATE OF TEXAS

§

 

 

§

 

COUNTY OF

§

 

 

This instrument was ACKNOWLEDGED before me, on the            day of
                      , 20      , by                                       , the
                               of
                                                                    , a
                                    , on behalf of said
                                  .

 

 

[SEAL]

 

 

 

 

Notary Public, State of Texas

My Commission Expires:

 

 

 

 

 

 

 

Printed Name of Notary Public

 

 

 

GRANTEE’S ADDRESS FOR TAX NOTICES:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

Exhibit A to Special Warranty Deed

 

Property Description

 

3

--------------------------------------------------------------------------------


 

Exhibit B to Special Warranty Deed

 

Permitted Exceptions

 

4

--------------------------------------------------------------------------------


 

EXHIBIT D

FIRPTA AFFIDAVIT

 

THE STATE OF TEXAS

§

 

§

COUNTY OF DALLAS

§

 

Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
To inform                                         , a
                                         corporation (Transferee”), that
withholding of tax is not required upon the disposition of a U.S. real property
interest by Behringer Harvard                           , a
                               (“Transferor”), the undersigned hereby certifies
as follows:

 

1.                                       Transferor is not a foreign
corporation, foreign partnership, foreign trust or foreign estate (as those
terms are defined in the Internal Revenue Code and Income Tax Regulations);

 

2.                                       Transferor’s U.S. employer
identification number is: #                    ;

 

3.                                       Transferor’s office address is 15601
Dallas Parkway, Suite 600, Addison, Texas 75001.

 

Transferor understands that this certification may be disclosed to the Internal
Revenue Service by the Transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

 

Under penalties of perjury, the undersigned, in the capacity set forth below,
hereby declares that he has examined this certification and to the best of his
knowledge and belief it is true, correct, and complete, and the undersigned
further declares that he has authority to sign this document in such capacity.

 

EXECUTED to be effective as of the          day of
                               200    .

 

 

BEHRINGER HARVARD  

 

,

 

a

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

SWORN TO AND SUBSCRIBED BEFORE ME this          day of
                               200    .

 

 

 

 

Notary Public

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT E

AGREEMENT REGARDING DISCLAIMERS

 

This Agreement Regarding Disclaimers (this “Agreement”) is made to be effective
as of the          day of                                200    , by
                                        , a
                                         (“Purchaser”), for the benefit of
Behringer Harvard                           , a                               
(“Seller”).

 

RECITALS

 

A.                                   Seller and Purchaser executed that certain
Purchase Agreement (herein so called) dated to be effective as of the   day of
                               200    , regarding the sale and purchase of
certain property more specifically described therein (the “Property”).

 

B.                                     The Purchase Agreement requires that at
Closing (as defined in the Purchase Agreement) Purchaser and its counsel shall
execute this Agreement;

 

NOW THEREFORE, Purchaser does hereby confirm and agree as follows:

 

1.                                       No Reliance. Purchaser acknowledges and
agrees that Purchaser has had ample opportunity to review documents concerning
the Property and to conduct physical inspections of the Property, including
specifically, without limitation, inspections regarding the environmental
condition of the Property, the structural condition of the Property, and the
compliance of the Property with the Americans with Disabilities Act of 1990, 42
U.S.C. §12101 et seq. Purchaser hereby represents, warrants and agrees that
(a) Purchaser has examined the Property and is familiar with the physical
condition thereof and has conducted such investigations of the Property
(including without limitation the environmental condition thereof) as Purchaser
has deemed necessary to satisfy itself as to the condition of the Property and
the existence or nonexistence, or curative action to be taken with respect to,
any hazardous or toxic substances on or discharged from the Property, (b) except
as expressly set forth in Section 5.1 of the Purchase Agreement, neither Seller
nor Broker (as defined in the Purchase Agreement), nor any affiliate, agent,
officer, employee or representative of any of the foregoing has made any verbal
or written representations, warranties, promises or guarantees whatsoever to
Purchaser, express or implied, and in particular, that no such representations,
warranties, guarantees or promises have been made with respect to the physical
condition, operation, or any other matter or thing affecting or related to the
Property or the offering or sale of the Property, and (c) Purchaser has not
relied upon any representations, warranties, guarantees or promises or upon any
statements made or any information provided concerning the Property provided or
made by Seller or Broker, or their respective agents and representatives, and
Purchaser has elected to purchase the Property after having made and relied
solely on its own independent investigation, inspection, analysis, appraisal and
evaluation of the Property and the facts and circumstances related thereto.
Without limiting the generality of the foregoing, Purchaser acknowledges and
agrees that neither Seller nor Broker has any obligation to disclose to
Purchaser, and shall have no liability for its failure to disclose to Purchaser,
any information known to it relating to the Property. Purchaser acknowledges and
agrees that all materials, data and information delivered to Purchaser by or
through Seller or Broker in connection with the transaction contemplated herein
have been provided to Purchaser as a convenience only and that any reliance on
or use of such materials, data or information by Purchaser shall be at the sole
risk of Purchaser.

 

2.                                       Disclaimers. PURCHASER ACKNOWLEDGES AND
AGREES THAT THE PROPERTY HAVE BEEN SOLD AND CONVEYED TO PURCHASER AND PURCHASER
HAS ACCEPTED THE PROPERTY “AS IS, WHERE IS, WITH ALL FAULTS”. EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 5.1 OF THE PURCHASE

 

1

--------------------------------------------------------------------------------


 

AGREEMENT AND THE LIMITED WARRANTY OF TITLE EXPRESSLY SET FORTH IN THE DEED FROM
SELLER TO PURCHASER, SELLER HEREBY EXPRESSLY DISCLAIMS ANY AND ALL
REPRESENTATIONS AND WARRANTIES OF ANY KIND OR CHARACTER, EXPRESS OR IMPLIED,
WITH RESPECT TO THE PROPERTY. WITHOUT LIMITING THE GENERALITY OF THE PRECEDING
SENTENCE OR ANY OTHER DISCLAIMER SET FORTH HEREIN, SELLER AND PURCHASER HEREBY
AGREE THAT SELLER HAS NOT MADE AND IS NOT MAKING ANY REPRESENTATIONS OR
WARRANTIES, EXPRESS OR IMPLIED, WRITTEN OR ORAL, AS TO (A) THE NATURE OR
CONDITION, PHYSICAL OR OTHERWISE, OF THE PROPERTY OR ANY ASPECT THEREOF,
INCLUDING, WITHOUT LIMITATION, ANY WARRANTIES OF HABITABILITY, SUITABILITY,
MERCHANTABILITY, OR FITNESS FOR A PARTICULAR USE OR PURPOSE, (B) THE NATURE OR
QUALITY OF CONSTRUCTION, STRUCTURAL DESIGN OR ENGINEERING OF THE IMPROVEMENTS OR
THE STATE OF REPAIR OR LACK OR REPAIR OF ANY OF THE IMPROVEMENTS, (C) THE
QUALITY OF THE LABOR OR MATERIALS INCLUDED IN THE IMPROVEMENTS, (D) THE SOIL
CONDITIONS, DRAINAGE CONDITIONS, TOPOGRAPHICAL FEATURES, ACCESS TO PUBLIC
RIGHTS-OF-WAY, AVAILABILITY OF UTILITIES OR OTHER CONDITIONS OR CIRCUMSTANCES
WHICH AFFECT OR MAY AFFECT THE PROPERTY OR ANY USE TO WHICH PURCHASER MAY PUT
THE PROPERTY, (E) ANY CONDITIONS AT OR WHICH AFFECT OR MAY AFFECT THE PROPERTY
WITH RESPECT TO ANY PARTICULAR PURPOSE, USE, DEVELOPMENT POTENTIAL OR OTHERWISE,
(F) THE AREA, SIZE, SHAPE, CONFIGURATION, LOCATION, CAPACITY, QUANTITY, QUALITY,
CASH FLOW, EXPENSES, VALUE, MAKE, MODEL, COMPOSITION, AUTHENTICITY OR AMOUNT OF
THE PROPERTY OR ANY PART THEREOF, (G) EXCEPT FOR THE LIMITED WARRANTY OF TITLE
EXPRESSLY SET FORTH IN THE DEED, THE NATURE OR EXTENT OF TITLE TO THE PROPERTY,
OR ANY EASEMENT, RIGHT-OF-WAY, LEASE, POSSESSION, LIEN, ENCUMBRANCE, LICENSE,
RESERVATION, CONTRACT, CONDITION OR OTHERWISE THAT MAY AFFECT TITLE TO THE
PROPERTY, (I) ANY ENVIRONMENTAL, GEOLOGICAL, METEOROLOGICAL, STRUCTURAL, OR
OTHER CONDITION OR HAZARD OR THE ABSENCE THEREOF HERETOFORE, NOW OR HEREAFTER
AFFECTING IN ANY MANNER THE PROPERTY, INCLUDING BUT NOT LIMITED TO, THE ABSENCE
OF ASBESTOS OR ANY ENVIRONMENTALLY HAZARDOUS SUBSTANCE ON, IN, UNDER OR ADJACENT
TO THE PROPERTY, (I) THE COMPLIANCE OF THE PROPERTY OR THE OPERATION OR USE OF
THE PROPERTY WITH ANY APPLICABLE RESTRICTIVE COVENANTS, OR WITH ANY LAWS,
ORDINANCES OR REGULATIONS OF ANY GOVERNMENTAL BODY (INCLUDING SPECIFICALLY,
WITHOUT LIMITATION, ANY ZONING LAWS OR REGULATIONS, ANY BUILDING CODES, ANY
ENVIRONMENTAL LAWS, AND THE AMERICANS WITH DISABILITIES ACT OF 1990, 42 U.S.C.
12101 ET SEQ. UPON CLOSING, PURCHASER SHALL ASSUME THE RISK THAT ADVERSE
MATTERS, INCLUDING BUT NOT LIMITED TO, VIOLATIONS OF ANY APPLICABLE LAWS,
CONSTRUCTION DEFECTS, AND ADVERSE PHYSICAL AND ENVIRONMENTAL CONDITIONS, MAY NOT
HAVE BEEN REVEALED BY PURCHASER’S INVESTIGATIONS, AND PURCHASER, UPON CLOSING,
SHALL BE DEEMED TO HAVE WAIVED, RELINQUISHED AND RELEASED SELLER FROM AND
AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION (INCLUDING CAUSES OF
ACTION IN TORT), LOSSES, DAMAGES, LIABILITIES, COSTS AND EXPENSES (INCLUDING
ATTORNEYS’ FEES AND COURT COSTS) OF ANY AND EVERY KIND OR CHARACTER, KNOWN OR
UNKNOWN, WHICH PURCHASER MIGHT HAVE ASSERTED OR ALLEGED AGAINST SELLER AT ANY
TIME BY REASON OF OR ARISING OUT OF ANY VIOLATIONS OF ANY APPLICABLE LAWS
(INCLUDING ANY ENVIRONMENTAL LAWS), CONSTRUCTION DEFECTS, PHYSICAL CONDITIONS,
AND ANY AND ALL OTHER ACTS, OMISSIONS, EVENTS, CIRCUMSTANCES OR MATTERS
REGARDING THE PROPERTY. PURCHASER AGREES THAT SHOULD ANY WORK BE REQUIRED TO PUT
THE PROPERTY IN COMPLIANCE WITH ANY APPLICABLE LAWS, OR SHOULD ANY CLEANUP,
REMEDIATION

 

2

--------------------------------------------------------------------------------


 

OR REMOVAL OF HAZARDOUS SUBSTANCES OR OTHER ENVIRONMENTAL CONDITIONS ON THE
PROPERTY BE REQUIRED AFTER THE DATE OF CLOSING, SUCH WORK, CLEAN-UP, REMOVAL OR
REMEDIATION SHALL BE THE RESPONSIBILITY OF AND SHALL BE PERFORMED AT THE SOLE
COST AND EXPENSE OF PURCHASER.

 

3.                                       DTPA Waiver. Purchaser acknowledges and
agrees, on its own behalf and on behalf of its assigns and successors, that the
Texas Deceptive Trade Practices — Consumer Protection Act, Subchapter E of
Chapter 17 of the Texas Business and Commerce Code (the “DTPA”), is not
applicable to this transaction. Accordingly, Purchaser’s rights and remedies
with respect to this transaction, and with respect to all acts or practices of
the other, past, present or future, in connection with this transaction, shall
be governed by legal principles other than the DTPA. In furtherance of the
foregoing, Seller and Purchaser agree as follows:

 

(a)                                  Purchaser represents that it is a business
consumer and that it is acquiring the Property for commercial or business use.
Purchaser further represents that it has knowledge and experience in financial
and business matters that enable it to evaluate the merits and risks of the
business transaction that is the subject of the Purchase Agreement (including
the acquisition of the Property). Purchaser also represents that it is not in a
significantly disparate bargaining position in relation to Seller.

 

(b)                                 Purchaser represents that it has been
represented by legal counsel in seeking or acquiring the Property and that the
transaction contemplated by the Purchase Agreement does not involve the purchase
or lease of a family residence occupied or to be occupied as the residence of
Purchaser. Concurrently with the execution of this Agreement, Purchaser shall
cause its legal counsel to sign a copy of this Agreement in the space provided
below for the purpose of complying with Section 17.42(a)(3) of the DTPA.

 

(c)                                  Purchaser agrees, on its own behalf and on
behalf of its assigns and successors, that all of its rights and remedies under
the DTPA are WAIVED AND RELEASED, including specifically, without limitation,
all rights and remedies resulting from or arising out of any and all acts or
practices of Seller in connection with the business transaction that is the
subject of the Purchase Agreement (including the acquisition of the Property)
whether such acts or practices occur before or after the execution of this
Agreement; provided, however, notwithstanding anything to the contrary herein,
in accordance with Section 17.42 of the DTPA, Purchaser does not waive
Section 17.555 of the DTPA.

 

4.                                       Survival of Disclaimers. Seller and
Purchaser agree that the provisions of this Agreement shall survive Closing.

 

 

[Name of Purchaser]

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT F

THIRD AMENDMENT TO DECLARATION

 

THIS DOCUMENT AMENDS CERTAIN PROVISIONS OF THE DOCUMENT RECORDED ON SEPTEMBER
16, 2005 AS INSTRUMENT NO. 200503511369 IN THE REAL PROPERTY RECORDS OF DALLAS
COUNTY, TEXAS, AS SUCH DOCUMENT HAS BEEN PREVIOUSLY AMENDED.

 

THIRD AMENDMENT TO RESIDENTIAL CONDOMINIUM DECLARATION
FOR
M CENTRAL RESIDENCES, A CONDOMINIUM

 

THIS THIRD AMENDMENT TO RESIDENTIAL CONDOMINIUM DECLARATION FOR M CENTRAL
RESIDENCES, A CONDOMINIUM (this “Amendment”) is made to be effective as of the
           day of                                       , 2008 (the “Effective
Date”).

 

RECITALS:

 

A.                                   Behringer Harvard Mockingbird Commons LP, a
Texas limited partnership, as predecessor-in-interest to Behringer Harvard
Mockingbird Commons, LLC, a Delaware limited liability company (the “Residential
Declarant”), previously created M Central Residences, a Condominium, pursuant to
that certain Residential Condominium Declaration for M Central Residences, a
Condominium, filed on September 16, 2005, as Instrument No. 200503511369 in the
Real Property Records of Dallas County, Texas, as amended by that certain First
Amendment to Residential Condominium Declaration for M Central Residences, a
Condominium, filed on December 29, 2006, as Instrument No. 200600480562 in the
Real Property Records of Dallas County, Texas, and as amended by that certain
Second Amendment to Residential Condominium Declaration for M Central
Residences, a Condominium, filed on January 24, 2007, as Instrument
No. 20070028529 in the Real Property Records of Dallas County, Texas
(collectively, the “Residential Declaration”) and covering the Land described
therein.

 

B.                                     [Recite Member approval of Amendment –
Section 12.3 of the Residential Declaration requires 67% approval; Section 6.7
of the Residential Bylaws allows action by written ballot.]

 

C.                                     Credit Union Liquidity Services, LLC
constitutes more than 51% of the Mortgagees and has approved this Amendment as
evidenced by its consent attached hereto.

 

NOW THEREFORE, for and in consideration of the premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Residential Declaration is hereby amended as follows:

 

1.                                       Capitalized Terms. Each capitalized
term used but not otherwise defined herein shall have the meaning ascribed to
such term in the Residential Declaration.

 

2.                                       Sales Restriction Period. The
Residential Declaration is hereby amended by deleting the definition of “Sales
Restriction Period” set forth in Section 1.1 in its entirety, and replacing it
with the following:

 

1

--------------------------------------------------------------------------------


 

“A period commencing on the date that a Residence is conveyed to a Residence
Owner by Residential Declarant and ending on the earlier of (i) one year after
the date of the conveyance of such Residence to the Residence Owner by
Residential Declarant, or (ii) the date on which 95% of the Residences have been
conveyed to a Residence Owner by the Residential Declarant.”

 

3.                                       Working Capital Contribution. The
Residential Declaration is hereby amended to add the following language as
Section 10.3(c) thereof:,

 

“Notwithstanding the foregoing, the provisions set forth in Sections 10.3(a) and
(b) above shall not apply to any conveyance of Residences to a Successor
Residential Declarant or with respect to any transaction in which a Residence
Owner purchases or acquires more than twenty five (25) Residences, and no
Residential Working Capital Contribution shall be due in connection therewith.”

 

4.                                       Residential Declarant Control. The
Residential Declaration is hereby amended by deleting the definition of
“Residential Declarant Control” set forth in Section 1.1 in its entirety, and
replacing it with the following:

 

“The period commencing on the date of this Residential Declaration and
continuing until the earlier to occur of: (i) the date which is three years from
the date that the first deed from Residential Declarant to a Residence Owner is
recorded in the Real Property Records, or (ii) the date on which deeds to not
less than 75% of the Residences have been recorded in the Real Property
Records.”

 

5.                                       No Further Changes. Except as expressly
modified herein, the Residential Declaration remains unmodified and in full
force and effect in accordance with its terms.

 

[The Remainder of this Page is Intentionally Left Blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Amendment to be effective as
of the Effective Date.

 

 

 

RESIDENTIAL ASSOCIATION

:

 

 

 

M CENTRAL RESIDENCES CONDOMINIUM
ASSOCIATION, INC.,

 

a Texas non-profit corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

THE STATE OF TEXAS

§

 

§

COUNTY OF DALLAS

§

 

This instrument was acknowledged before me on the            day of
                                  , 2008, by
                                                                , the
                                                                 of the M
CENTRAL RESIDENCES CONDOMINIUM ASSOCIATION, INC., a Texas non-profit
corporation, on behalf of said corporation.

 

 

 

 

 

Notary Public - State of Texas

 

 

 

 

My Commission Expires:

 

 

3

--------------------------------------------------------------------------------


 

CONSENT BY MORTGAGEE

 

The undersigned, beneficiary under that certain Amended and Restated Deed of
Trust, Security Agreement, Financing Statement and Assignment of Rental,
recorded October 4, 2005, as Instrument No. 200503532798, in the Real Property
Records of Dallas County, Texas (the “Deed of Trust”), hereby executes this
Third Amendment to Residential Condominium Declaration for M Central Residences,
a Condominium to evidence its consent thereto.

 

 

CREDIT UNION LIQUIDITY SERVICES, LLC,

 

a Texas limited liability company

 

 

 

 

 

By:

 

 

Its:

 

 

STATE OF TEXAS

§

 

§

COUNTY OF

§

 

 

This instrument was acknowledged before me on this            day of
                                          , 2008, by
                                                                    , the
                                                                 of CREDIT UNION
LIQUIDITY SERVICES, LLC, a Texas limited liability company, on behalf of said
limited liability company.

 

 

 

 

 

Notary Public - State of Texas

 

My Commission Expires:

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------